              Case2:19-cv-00290-RSL
              Case 2:19-cv-00290-RSL Document
                                     Document269
                                              268 Filed
                                                  Filed04/30/20
                                                        04/29/20 Page
                                                                 Page11of
                                                                       of75
                                                                          5



 1                                                                      Honorable Robert S. Lasnik
 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                        WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9   BRUCE CORKER d/b/a RANCHO ALOHA, et
     al.,                                              N O . 2:19-cv-0029 0
10
                      Plaintiffs,
11                                                     STIPULATED MOTION AND
             v.                                        ORDER TO AMEND COMPLAINT
12
     COSTCO WHOLESALE CORPORATION, a
13   Washington corporation, et al.
14                    Defendants.
15

16

17                                          STIPULATION
18           Pursuant to LCR 10(G), Plaintiffs and Costa Rican Gold Coffee Company, Inc. (“Costa
19   Rican Gold”) hereby stipulate and jointly request leave to amend Plaintiffs’ First Amended
20   Complaint. See Ex. A (Proposed Second Amended Complaint). The proposed amendments to the
21   First Amended Complaint only concern the addition of Costa Rican Gold as a defendant. Good
22   cause exists to allow this amendment since defendant Gold Coffee Roasters, Inc. (“Gold”), Costa
23   Rican Gold and their common owner, John Parry, stipulate to the amendment as Costa Rican Gold
24   is the party who has marketed, distributed, and sold the alleged accused products attributed to
25   Gold. See Fed. R. Civ. P. 15(a)(2) (permitting amendment with opposing party’s consent).
26



     PLAINTIFFS’ MOTION TO AMEND                                              KARR TUTTLE CAMPBELL
     COMPLAINT - 1 CASE NO. 2:19-cv-00290                                     701 Fifth Avenue, Suite 3300
     #1313586 v1 / 72448-001                                                   Seattle, Washington 98104
                                                                                      Main: (206) 223 1313
                                                                                       Fax: (206) 682 7100
              Case2:19-cv-00290-RSL
              Case 2:19-cv-00290-RSL Document
                                     Document269
                                              268 Filed
                                                  Filed04/30/20
                                                        04/29/20 Page
                                                                 Page22of
                                                                       of75
                                                                          5



 1   Amending the Complaint would facilitate a decision on the merits and would not prejudice any
 2   party.
 3            The Ninth Circuit has a liberal policy favoring amendments. “Generally, Rule 15 advises
 4   the court that leave shall be freely given when justice so requires. This policy is to be applied with
 5   extreme liberality.” Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir. 2003)
 6   (internal citation and quotation omitted). “In the absence of any apparent or declared reason –
 7   such as undue delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure
 8   deficiencies by amendments previously allowed, undue prejudice to the opposing party by virtue
 9   by allowance of the amendment, futility of amendment, etc. – the leave should, as the rules require,
10   be freely given.” Id. at 1052 (internal citation omitted).
11            “In determining whether leave to amend is appropriate, a court considers the following
12   five factors: (1) bad faith, (2) undue delay, (3) whether the plaintiff previously amended the
13   complaint, (4) prejudice to the opposing party, and (5) futility of amendment.” Twede v. Univ. of
14   Wash., 309 F.Supp.3d 886 (W.D. Wash. Feb. 13, 2018). Plaintiffs, Gold and Costa Rican Gold
15   stipulate that these five factors weigh in favor of permitting the attached amended complaint.
16            Fed. R. Civ. P. 15 reflects the basic underlying goal of the civil rules, which is “to secure
17   the just, speedy, and inexpensive determination of every action and proceeding.” Fed. R. Civ. P.
18   1. Amendment of Plaintiffs’ Complaint will help fulfill these goals, especially where Gold and
19   Costa Rican Gold agree that the latter should be added as a defendant.
20            In addition to moving pursuant to Rule 15(a)(2), Plaintiffs also meet Rule 16’s good cause
21   standard, which applies when seeking to modify a scheduling order, because they have worked
22   diligently in litigation and with Gold to identify the correct party. If the Court requires more factual
23   support concerning those efforts, Plaintiffs can provide it, but they did not want to burden the
24   Court with lengthy briefing on a stipulated motion. If the Court determines otherwise, Plaintiffs
25   respectfully request leave to supplement the record with those facts establishing good cause.
26



     PLAINTIFFS’ MOTION TO AMEND                                                   KARR TUTTLE CAMPBELL
     COMPLAINT - 2 CASE NO. 2:19-cv-00290                                          701 Fifth Avenue, Suite 3300
     #1313586 v1 / 72448-001                                                        Seattle, Washington 98104
                                                                                           Main: (206) 223 1313
                                                                                            Fax: (206) 682 7100
              Case2:19-cv-00290-RSL
              Case 2:19-cv-00290-RSL Document
                                     Document269
                                              268 Filed
                                                  Filed04/30/20
                                                        04/29/20 Page
                                                                 Page33of
                                                                       of75
                                                                          5



 1
      Dated: April 29, 2020.
 2
      KARR TUTTLE CAMPBELL
 3                                            DAVIS WRIGHT TREMAINE LLP
 4    /s/ Nathan T. Paine                     By s/ Jaime Drozd Allen
      Nathan T. Paine, WSBA #34487               Jaime Drozd Allen, WSBA #35742
 5    Paul Richard Brown, WSBA #19357            Stephen M. Rummage, WSBA #11168
      701 Fifth Avenue, Suite 3300               Ambika Doran, WSBA #38237
 6    Seattle, Washington 98104                  Jacob M. Harper, pro hac vice
      206.223.1313                               Benjamin J. Robbins, WSBA #53376
 7    pbrown@karrtuttle.com                      920 Fifth Avenue, Suite 3300
      npaine@karrtuttle.com                      Seattle, WA 98104-1610
 8                                               Telephone: (206) 757-8039
      LIEFF CABRASER HEIMANN &                   Fax: (206) 757-7039
 9    BERNSTEIN, LLP                             E-Mail: jaimeallen@dwt.com
                                                 E-Mail: steverummage@dwt.com
10    /s/ Jason L. Lichtman                      E-Mail: ambikadoran@dwt.com
      Jason L. Lichtman (pro hac vice)           E-Mail: jharper@dwt.com
11    Daniel E. Seltz (pro hac vice)             E-Mail: benrobbins@dwt.com
      250 Hudson Street, 8th Floor
12    New York, NY 10013-1413                 Attorneys for Costa Rican Gold Coffee
      Telephone: 212-355-9500                 Company, Inc., and Gold Coffee Roasters, Inc.
13    dseltz@lchb.com
14    Andrew Kaufman (pro hac vice)
      222 2nd Avenue South, Suite 1640
15    Nashville, TN 37201
      615.313.9000
16

17    Attorneys for the Plaintiffs
      and the Proposed Class
18

19

20

21

22

23

24

25

26



     PLAINTIFFS’ MOTION TO AMEND                                   KARR TUTTLE CAMPBELL
     COMPLAINT - 3 CASE NO. 2:19-cv-00290                         701 Fifth Avenue, Suite 3300
     #1313586 v1 / 72448-001                                       Seattle, Washington 98104
                                                                          Main: (206) 223 1313
                                                                           Fax: (206) 682 7100
              Case2:19-cv-00290-RSL
              Case 2:19-cv-00290-RSL Document
                                     Document269
                                              268 Filed
                                                  Filed04/30/20
                                                        04/29/20 Page
                                                                 Page44of
                                                                       of75
                                                                          5



 1                                               ORDER
 2           Before the Court is the parties’ Stipulation and Order to Amend the Complaint. The Court
 3   finds good cause to permit Plaintiffs to file the Proposed Second Amended Complaint.
 4           Accordingly, Plaintiffs shall file their Proposed Second Amended Complaint, in the form
 5   contemplated in Exhibit A, no later than seven days from the date of this order.
 6   IT IS SO ORDERED.
 7
         Dated this 30th day of April, 2020
 8                                                _______________________________________
                                                  ____________________________________
                                                  UNITED STATES DISTRICT COURT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     PLAINTIFFS’ MOTION TO AMEND                                               KARR TUTTLE CAMPBELL
     COMPLAINT - 4 CASE NO. 2:19-cv-00290                                      701 Fifth Avenue, Suite 3300
     #1313586 v1 / 72448-001                                                    Seattle, Washington 98104
                                                                                       Main: (206) 223 1313
                                                                                        Fax: (206) 682 7100
Case
 Case2:19-cv-00290-RSL
      2:19-cv-00290-RSL Document
                         Document268-1 Filed04/30/20
                                  269 Filed  04/29/20 Page
                                                       Page51ofof75
                                                                  71




                 EXHIBIT A
                    Case
                     Case2:19-cv-00290-RSL
                          2:19-cv-00290-RSL Document
                                             Document268-1 Filed04/30/20
                                                      269 Filed  04/29/20 Page
                                                                           Page62ofof75
                                                                                      71




 1                                                         The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
 9                                       AT SEATTLE
10   BRUCE CORKER d/b/a RANCHO ALOHA;           )
11   COLEHOUR BONDERA and MELANIE               )
     BONDERA, husband and wife d/b/a            )   CASE NO. 2:19-cv-00290-RSL
12   KANALANI OHANA FARM; and ROBERT            )
     SMITH and CECELIA SMITH, husband and       )   FIRST SECOND AMENDED
13   wife d/b/a SMITHFARMS, on behalf of        )   COMPLAINT - CLASS ACTION
14   themselves and others similarly situated,  )   FALSE DESIGNATION OF ORIGIN
                                                )   LANHAM ACT (15 U.S.C. § 1125)
15                   Plaintiffs,                )
                                                )
16          v.                                  )
17                                              )
     COSTCO WHOLESALE CORPORATION, a )              JURY DEMANDED
18   Washington corporation; AMAZON.COM,        )
     INC., a Delaware corporation; HAWAIIAN     )
19
     ISLES KONA COFFEE, LTD., LLC, a            )
20   Hawaiian limited liability company; COST   )
     PLUS/WORLD MARKET, a subsidiary of         )
21   BED BATH & BEYOND, a New York              )
22   corporation; BCC ASSETS, LLC d/b/a         )
     BOYER’S COFFEE COMPANY, INC., a            )
23   Colorado corporation; L&K COFFEE CO.       )
     LLC, a Michigan limited liability company; )
24   MULVADI CORPORATION, a Hawaii              )
25   corporation; COPPER MOON COFFEE, LLC, )
     an Indiana limited liability company; GOLD )
26   COFFEE ROASTERS, INC., a Delaware          )
     corporation; CAMERON’S COFFEE AND          )
27

     FIRST SECOND AMENDED COMPLAINT
     #1311765 v1 / 72448-001                                          KARR TUTTLE CAMPBELL
                                                                     701 Fifth Avenue, Suite 3300
                                                                      Seattle, Washington 98104
                                                                             Main: (206) 223 1313
                                                                              Fax: (206) 682 7100
                    Case
                     Case2:19-cv-00290-RSL
                          2:19-cv-00290-RSL Document
                                             Document268-1 Filed04/30/20
                                                      269 Filed  04/29/20 Page
                                                                           Page73ofof75
                                                                                      71




 1   DISTRIBUTION COMPANY, a Minnesota         )
     corporation; PACIFIC COFFEE, INC., a      )
 2   Hawaii corporation; THE KROGER CO., an    )
 3   Ohio corporation; WALMART INC., a         )
     Delaware corporation; BED BATH &          )
 4   BEYOND INC., a New York corporation;      )
     ALBERTSONS COMPANIES INC., a              )
 5
     Delaware Corporation; SAFEWAY INC., a     )
 6   Delaware Corporation; MNS LTD., a Hawaii )
     Corporation; THE TJX COMPANIES d/b/a T.J. )
 7   MAXX, a Delaware Corporation;             )
     MARSHALLS OF MA, INC. d/b/a               )
 8
     MARSHALLS, a Massachusetts corporation; )
 9   SPROUTS FARMERS MARKET, INC. a            )
     Delaware corporation; COSTA RICAN GOLD )
10   COFFEE CO., INC., a Florida corporation.  )
11                                             )
                    Defendants.                )
12                                             _
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

     FIRST SECOND AMENDED COMPLAINT
     #1311765 v1 / 72448-001                              KARR TUTTLE CAMPBELL
                                                         701 Fifth Avenue, Suite 3300
                                                          Seattle, Washington 98104
                                                                 Main: (206) 223 1313
                                                                  Fax: (206) 682 7100
                     Case
                      Case2:19-cv-00290-RSL
                           2:19-cv-00290-RSL Document
                                              Document268-1 Filed04/30/20
                                                       269 Filed  04/29/20 Page
                                                                            Page84ofof75
                                                                                       71




 1                                                  TABLE OF CONTENTS                                                                             Commented [A1]: To be updated before filing once all track
                                                                                                                                                  changes are accepted.
 2   I.      INTRODUCTION .......................................................................................................... 1
 3   II.     PARTIES ........................................................................................................................ 2
 4               HAWAIIAN ISLES KONA COFFEE LTD., LLC ................................................... 3

 5               COST PLUS/WORLD MARKET............................................................................. 3
                 BCC ASSETS, LLC d/b/a BOYER’S COFFEE COMPANY, INC.......................... 4
 6
                 L&K COFFEE CO. LLC ........................................................................................... 4
 7               MULVADI CORPORATION ................................................................................... 4
 8               COPPER MOON COFFEE, LLC.............................................................................. 5
 9               GOLD COFFEE ROASTERS, INC. ......................................................................... 5
                 CAMERON’S COFFEE AND DISTRIBUTION COMPANY ............................ 665
10
                 PACIFIC COFFEE, INC. .......................................................................................... 6
11
                 THE KROGER CO................................................................................................776
12               AMAZON.COM, INC. ..........................................................................................776
13               WALMART INC. ...................................................................................................... 7
14               COSTCO WHOLESALE CORPORATION.........................................................887
                 BED BATH & BEYOND INC..............................................................................887
15
                 ALBERTSONS COMPANIES INC.......................................................................... 8
16
                 SAFEWAY INC. ...................................................................................................998
17               MNS LTD. .............................................................................................................998
18               THE TJX COMPANIES............................................................................................ 9
19               MARSHALLS OF MA, INC.............................................................................10109
                 SPROUTS FARMERS MARKET, INC. ..........................................................10109
20
     III.    JURISDICTION AND VENUE ................................................................................... 10
21
     IV.     CLASS ACTION ALLEGATIONS ..................................................................... 121211
22               Numerosity.......................................................................................................121211
23               Commonality ...................................................................................................121211
24               Typicality .........................................................................................................131312
                 Adequacy ................................................................................................................. 13
25
     V.      STATUTES OF LIMITATIONS TOLLING ............................................................... 14
26
                 Discovery Rule ........................................................................................................ 14
27               Fraudulent Concealment ..................................................................................151514

     FIRST SECOND AMENDED COMPLAINT - i
     #1311765 v1 / 72448-001                                                                                     KARR TUTTLE CAMPBELL
                                                                                                                701 Fifth Avenue, Suite 3300
                                                                                                                 Seattle, Washington 98104
                                                                                                                        Main: (206) 223 1313
                                                                                                                         Fax: (206) 682 7100
                    Case
                     Case2:19-cv-00290-RSL
                          2:19-cv-00290-RSL Document
                                             Document268-1 Filed04/30/20
                                                      269 Filed  04/29/20 Page
                                                                           Page95ofof75
                                                                                      71




 1               Estoppel ...........................................................................................................151514
 2   VI.     FACTUAL BACKGROUND....................................................................................... 15
     VII.    ELEMENTAL TESTING OF COFFEE............................................................... 191918
 3
     VIII. THE DEFENDANTS’ PRODUCTS AND WRONGFUL ACTS........................ 212120
 4
                 PACIFIC COFFEE (“MAUI COFFEE COMPANY” OR “MCC”) ............... 232322
 5               MULVADI CORPORATION ................................................................................. 26
 6               HAWAIIAN ISLES KONA COFFEE LTD., LLC ................................................. 29
 7               GOLD COFFEE ROASTERS, INC. ....................................................................... 33
                 COST PLUS/WORLD MARKET...................................................................373736
 8
                 BOYER’S ................................................................................................................ 41
 9
                 L&K COFFEE CO. LLC (MAGNUM EXOTICS)................................................. 45
10               COPPER MOON COFFEE ..................................................................................... 48
11               CAMERON’S.......................................................................................................... 52
12               THE KROGER CO.................................................................................................. 55
                 AMAZON.COM...................................................................................................... 58
13
                 WALMART............................................................................................................. 59
14
                 COSTCO.................................................................................................................. 59
15               BED BATH & BEYOND........................................................................................ 59
16               ALBERTSONS & SAFEWAY ............................................................................... 59
17               MNS LTD. (“ABC”)................................................................................................ 59
                 TJX........................................................................................................................... 59
18
                 MARSHALLS OF MA....................................................................................595960
19
                 SPROUTS................................................................................................................ 60
20   IX.     PRAYER FOR RELIEF ............................................................................................... 62
21
22
23
24
25
26
27

     FIRST SECOND AMENDED COMPLAINT - ii
     #1311765 v1 / 72448-001                                                                                       KARR TUTTLE CAMPBELL
                                                                                                                  701 Fifth Avenue, Suite 3300
                                                                                                                   Seattle, Washington 98104
                                                                                                                          Main: (206) 223 1313
                                                                                                                           Fax: (206) 682 7100
                    Case
                    Case 2:19-cv-00290-RSL
                         2:19-cv-00290-RSL Document
                                           Document 268-1 Filed04/30/20
                                                    269 Filed   04/29/20 Page
                                                                          Page106 of
                                                                                  of 75
                                                                                     71




 1             Plaintiffs, growers of Kona coffee, through their counsel of record, on their own behalf and on
 2   behalf of all others similarly situated, aver, allege and state as follows their Second Amended
 3
     Complaint against the Defendants, based on information and belief and the investigation of their
 4
     counsel.
 5
 6                                       I.     INTRODUCTION

 7             1.     This class action is filed on behalf of the Kona coffee farmers who grow the entire
 8   worldwide supply of authentic Kona coffee. Kona coffee, renowned for its distinctive flavor and
 9
     aroma, is one of the most famous and revered specialty coffees in the world. But only coffee grown
10
     on farms located within the Kona District of the Big Island of Hawaii (“Kona District” defined in
11
12   paragraph 38 below) can be truthfully marketed, labeled, and sold as Kona coffee. The volcanic soil,

13   the elevation, and the humidity of this region combine to give Kona coffee its distinctive
14
     characteristics. The term “Kona” tells consumers their coffee comes from this distinctive geographic
15
     region.
16
17             2.     Plaintiffs bring this action against coffee distributors, wholesalers, and retailers who

18   for years have wrongfully profited from the goodwill and reputation associated with the geographic
19   region of Kona by passing off ordinary commodity coffee as “Kona” coffee. Defendants’ deceptive
20
     practices have flooded the market with counterfeit “Kona” coffee products, injuring honest Kona
21
     farmers in two distinct ways. First, the marketplace is overwhelmed with counterfeit “Kona” products,
22
23   and that excessive supply drives the price down sharply. Second, because the counterfeit products are

24   basically comprised of generic commodity coffee, consumers are misled into concluding that Kona
25
     coffee is nothing special. These deceived consumers become less likely to pay a premium for authentic
26
     Kona coffee in the future.
27


                                                                                  KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 1                                          701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                      Seattle, Washington 98104
                                                                                         Main: (206) 223 1313
                                                                                          Fax: (206) 682 7100
                    Case
                    Case 2:19-cv-00290-RSL
                         2:19-cv-00290-RSL Document
                                           Document 268-1 Filed04/30/20
                                                    269 Filed   04/29/20 Page
                                                                          Page117 of
                                                                                  of 75
                                                                                     71




 1           3.       By their actions, Defendants have artificially depressed the market price of authentic
 2   Kona coffee, harmed the reputation of authentic Kona coffee as a premium product, and caused
 3
     consumer confusion as to the legitimate sources of Kona coffee. As a direct result, Plaintiffs have lost
 4
     considerable profits, and Defendants have made considerable unjust profits, all in violation of the
 5
 6   Lanham Act, 15 U.S.C. § 1125.

 7           4.       Plaintiffs bring this action to obtain redress for all Kona coffee growers who have been
 8
     similarly injured by the conduct of the Defendants. Plaintiffs seek to recover for the members of the
 9
     Class all damages available under the Lanham Act, including compensation for lost profits,
10
11   disgorgement of profits of the Defendants, corrective advertising damages, and statutory attorneys’

12   fees and costs. Plaintiffs also seek equitable relief in the form of an injunction permanently prohibiting
13   the Defendants responsible for producing the accused coffee products from marketing, selling, or
14
     distributing any coffee products labeled Kona. Plaintiffs further seek an injunction prohibiting the
15
     retail Defendants from selling any coffee products that falsely designate Kona as the source of origin
16
17   of the coffee.

18                                           II.     PARTIES
19           5.       Plaintiff Bruce Corker is an individual who throughout the class period
20
     described in this Complaint has done business under the name of “Rancho Aloha,” growing,
21
     harvesting, and roasting Kona coffee within the Kona District. Mr. Corker sells his Kona
22
23   coffee under the “Rancho Aloha” label to consumers around the world through his website,

24   www.ranchoaloha.com.
25
             6.       Plaintiffs Colehour and Melanie Bondera are a married couple who throughout the class
26
     period described in this Complaint have done business under the name of “Kanalani Ohana Farm,”
27


                                                                                  KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 2                                          701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                      Seattle, Washington 98104
                                                                                         Main: (206) 223 1313
                                                                                          Fax: (206) 682 7100
                    Case
                    Case 2:19-cv-00290-RSL
                         2:19-cv-00290-RSL Document
                                           Document 268-1 Filed04/30/20
                                                    269 Filed   04/29/20 Page
                                                                          Page128 of
                                                                                  of 75
                                                                                     71




 1   growing, harvesting, and roasting Kona coffee within the Kona District. The Bonderas sell their Kona
 2   coffee under the “Kanalani Ohana Farm” label to consumers around the world through their website,
 3
     www.kanalaniohana.farm.
 4
             7.       Plaintiffs Robert and Cecelia Smith are a married couple who throughout the class
 5
 6   period described in this Complaint have done business under the name of “Smithfarms,” growing,

 7   harvesting, and roasting Kona coffee within the Kona District. The Smiths sell their Kona coffee
 8
     under the “Smithfarms” label to consumers around the world through their website,
 9
     www.smithfarms.com.
10
11           8.       On information and belief, defendant HAWAIIAN ISLES KONA COFFEE LTD.,

12   LLC (“Hawaiian Isles”), is a Hawaii limited liability company with its principal place of business in
13   Honolulu, Hawaii. Hawaiian Isles sells a variety of coffee products throughout the United States,
14
     including this Judicial District, through various retail outlets, including but not limited to Cost Plus
15
     World Market, Kroger, Safeway, Albertsons, ABC Stores, Amazon, and Walmart. Hawaiian Isles
16
17   falsely designates the geographic origin of its “Kona” coffee products with the prominent placement

18   of KONA on the front of the packaging. Hawaiian Isles advertises its coffee products nationally on
19
     the Internet and with digital marketing campaigns through social media sites such as Facebook.
20
             9.       On information and belief, defendant COST PLUS/WORLD MARKET (“World
21
22   Market”) is a retail chain with 276 stores across the United States including 11 stores located in this

23   Judicial District. World Market, with its headquarters in Alameda, California, is a wholly owned
24   subsidiary of BED, BATH & BEYOND INC., a New York corporation. Through its retail locations
25
     and its own online store, www.worldmarket.com, World Market sells in this Judicial District and
26
     throughout the United States both its own private-label Kona coffee products as well as Kona coffee
27


                                                                                 KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 3                                         701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                     Seattle, Washington 98104
                                                                                        Main: (206) 223 1313
                                                                                         Fax: (206) 682 7100
                    Case
                    Case 2:19-cv-00290-RSL
                         2:19-cv-00290-RSL Document
                                           Document 268-1 Filed04/30/20
                                                    269 Filed   04/29/20 Page
                                                                          Page139 of
                                                                                  of 75
                                                                                     71




 1   products offered by third parties. World Market falsely designates the geographic origin of its “Kona”
 2   coffee products with the prominent placement of KONA on the front of the packaging. Certain third-
 3
     party coffee products that World Market sells, such as those from Hawaiian Isles, similarly feature on
 4
     the label the false designation of KONA as the geographic origin of the coffee.
 5
 6           10.      On information and belief, BCC ASSETS, LLC d/b/a BOYER’S COFFEE

 7   COMPANY, INC. (“Boyer’s”) is a Colorado corporation with its principal place of business in
 8
     Denver, Colorado. Boyer’s is a wholly owned subsidiary of Luna Gourmet Coffee and Tea Company,
 9
     LLC, which is a Colorado limited liability company also based in Denver, Colorado. Boyer’s sells its
10
11   coffee products in this Judicial District and throughout the United States through its online store at

12   www.boyerscoffee.com as well as through national retailers including but not limited to Amazon,
13   Walmart, and Safeway. Boyer’s falsely designates the geographic origin of its “Kona” coffee products
14
     with the prominent placement of KONA on the packaging.
15
             11.      On information and belief, defendant L&K COFFEE CO. LLC (“L&K”) is a Michigan
16
17   limited liability company with its principal place of business at Nunica, Michigan. L&K primarily

18   does business under the name Magnum Coffee Roastery, under which it sells a variety of coffee
19
     products under its Magnum Exotics label. L&K sells its coffee products throughout the United States,
20
     including this Judicial District, through both its own online store, www.javaboulevard.com, and
21
22   various retail outlets, including but not limited to Costco, Amazon, Walmart, T.J. Maxx and Marshalls.

23   L&K falsely designates the geographic origin of its “Kona” coffee products with the prominent
24   placement of KONA on the front of the packaging.
25
             12.      On information and belief, defendant MULVADI CORPORATION is a Hawaii
26
     corporation with its principal place of business in Honolulu, Hawaii. Mulvadi sells a variety of coffee
27


                                                                                KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 4                                        701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                    Seattle, Washington 98104
                                                                                       Main: (206) 223 1313
                                                                                        Fax: (206) 682 7100
                     Case
                      Case2:19-cv-00290-RSL
                           2:19-cv-00290-RSL Document
                                              Document268-1 Filed04/30/20
                                                       269 Filed  04/29/20 Page
                                                                            Page14
                                                                                 10ofof75
                                                                                        71




 1   products throughout the United States, including this Judicial District, through various retail outlets,
 2   including but not limited to ABC Stores, Amazon, and Walmart. Mulvadi falsely designates the
 3
     geographic origin of its “Kona” coffee products with the prominent placement of KONA on the front
 4
     of the packaging.
 5
 6            13.       On information and belief, defendant COPPER MOON COFFEE, LLC (“Copper

 7   Moon”) is an Indiana limited liability company with its principal place of business in East Lafayette,
 8
     Indiana. Copper Moon sells a variety of coffee products in this Judicial District and throughout the
 9
     United         States,    including   this   Judicial   District,   both   through      its     webpage,
10
11   www.coppermooncoffee.com, and through various retail outlets, including but not limited to Copper

12   Moon Coffee Cafes, Amazon, Walmart, Sam’s Club, Bed Bath & Beyond (the parent company of
13   World Market), Office Depot, and Staples. Copper Moon falsely designates the geographic origin of
14
     its “Kona” coffee products with the prominent placement of KONA on the front of the packaging.
15
              14.       On information and belief, defendant GOLD COFFEE ROASTERS, INC., dba Gold
16
17   Coffee Co. (or Gold Coffee Company), Hawaiian Gold and also Parry Estates (“Hawaiian Gold”), is

18   a Delaware corporation with its principal place of business in Jupiter, Florida. Hawaiian GoldGold
19
     roasts, manufactures and packages a variety of coffee products for defendant COSTA RICAN GOLD
20
     COFFEE COMPANY, INC. (“Costa Rican Gold”), which also does business as Gold Coffee Co. (or
21
22   Gold Coffee Company). In addition, Costa Rican Gold sells coffee products Hawaiian Gold and Parry

23   Estates Coffee marks on the packaging. Costa Rican Gold is a Florida corporation with its principal
24   place of business in Jupiter, Florida. Collectively, all accused coffee products sold under the Gold
25
     Coffee Co. (or Gold Coffee Company) trade name and the Hawaiian Gold and Parry Estates Coffee
26
     trademarks are hereinafter referred to as “Gold Coffee Products.” Gold and Costa Rican Gold share a
27


                                                                                 KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 5                                         701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                     Seattle, Washington 98104
                                                                                        Main: (206) 223 1313
                                                                                         Fax: (206) 682 7100
                   Case
                    Case2:19-cv-00290-RSL
                         2:19-cv-00290-RSL Document
                                            Document268-1 Filed04/30/20
                                                     269 Filed  04/29/20 Page
                                                                          Page15
                                                                               11ofof75
                                                                                      71




 1   facility at 1425 Park Lane South, Jupiter, Florida. This is the same address printed on the Gold Coffee
 2   Products roasted, manufactured, sold, distributed and/or marketed by Gold and Costa Rican Gold. On
 3
     information and belief, Gold and Costa Rican Gold share the same officers and directors and comingle
 4
     their records. Both entities also have the same owner and president, John Parry. Defendants Gold and
 5
 6   Costa Rican Gold shall hereinafter be referred to as the “Gold Defendants.” The Gold Defendants

 7   advertise and offer the Gold Coffee Products for sale through www.goldcoffee.com, which on
 8
     information and belief is a domain owned by Gold. The Gold Defendants roast, manufacture, market,
 9
     distribute and sellsells a variety of coffee products throughout the United States, including this Judicial
10
11   District, through its own website and various retail outlets, including but not limited to Costco, Kroger,

12   Amazon, Walmart, T.J. Maxx and Marshalls. Hawaiian GoldGold Defendants falsely designates the
13   geographic origin of its their “Kona” coffee products with the prominent placement of KONA on the
14
     front of the packaging.
15
             15.      On information and belief, CAMERON’S COFFEE AND DISTRIBUTION
16
17   COMPANY (“Cameron’s”) is a Minnesota corporation with its principal place of business in

18   Shakopee, Minnesota. Cameron’s sells its coffee products in this Judicial District and throughout the
19
     United States through its online store at www.cameronscoffee.com as well as through national retailers
20
     including but not limited to Amazon, Walmart, Target, Sprouts, and Safeway. Cameron’s falsely
21
22   designates the geographic origin of its “Kona” coffee products with the prominent placement of

23   KONA on the packaging.
24           16.      On information and belief, defendant PACIFIC COFFEE, INC., which does business
25
     as Maui Coffee Company (“MCC”), is a Hawaii corporation with its principal place of business in
26
     Lahaina, Hawaii. MCC sells a variety of coffee products throughout the United States, including this
27


                                                                                   KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 6                                           701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                       Seattle, Washington 98104
                                                                                          Main: (206) 223 1313
                                                                                           Fax: (206) 682 7100
                   Case
                    Case2:19-cv-00290-RSL
                         2:19-cv-00290-RSL Document
                                            Document268-1 Filed04/30/20
                                                     269 Filed  04/29/20 Page
                                                                          Page16
                                                                               12ofof75
                                                                                      71




 1   Judicial District, both through its webpage, www.mauicoffeeco.com, and through various retail
 2   outlets, including but not limited to ABC Stores, Amazon, Walmart, and Target. MCC falsely
 3
     designates the geographic origin of its “Kona” coffee products with the prominent placement of 100%
 4
     KONA on the front of the packaging.
 5
 6           17.      On information and belief, defendant THE KROGER CO. (“Kroger”) is an Ohio

 7   Corporation, with its principal place of business in Cincinnati, Ohio. Kroger is a retail chain with over
 8
     2,700 stores across the United States, including approximately 119 stores located in this Judicial
 9
     District. Kroger also does business as Fred Meyer and QFC. With its private label “Kivu,” Kroger
10
11   falsely designates the geographic origin of its “Kona” coffee products with the prominent placement

12   of KONA on the label of both its pre-packaged products and its self-serve coffee dispensers. In
13   addition, Kroger sells coffee products from Hawaiian GoldGold Defendants, and others, which also
14
     falsely designates Kona as the geographic origin of its coffee.
15
             18.      On information and belief, defendant AMAZON.COM, INC. (“Amazon”) is a
16
17   Delaware corporation with its principal place of business located in Seattle, Washington. Amazon is

18   the largest online retailer in the world. Through its online store at www.amazon.com, Amazon sells
19
     in this Judicial District and throughout the United States a variety of deceptive coffee products,
20
     including, but not limited to, the following: Hawaiian Isles, Hawaii GoldGold Coffee Products,
21
22   Mulvadi, Cameron’s, Copper Moon, Boyer’s, Hazz and Magnum Exotics. Each of these brands sells

23   products that falsely designate KONA as the origin of the coffee beans.
24           19.      On information and belief, defendant WALMART INC. (“Walmart”) is a corporation
25
     organized and existing under the laws of the State of Delaware with its principal place of business in
26
     Bentonville, Arkansas. Walmart has a total of 5,358 stores nationwide, and approximately 67 stores
27


                                                                                 KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 7                                          701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                      Seattle, Washington 98104
                                                                                         Main: (206) 223 1313
                                                                                          Fax: (206) 682 7100
                   Case
                    Case2:19-cv-00290-RSL
                         2:19-cv-00290-RSL Document
                                            Document268-1 Filed04/30/20
                                                     269 Filed  04/29/20 Page
                                                                          Page17
                                                                               13ofof75
                                                                                      71




 1   in Washington. Walmart sells in this Judicial District and throughout the United States a variety of
 2   deceptive coffee products, including but not limited to the following: MCC, Mulvadi, Copper Moon,
 3
     Cameron’s, Hawaiian GoldGold Coffee Products, Boyer’s, and Hawaiian Isles. Each of these brands
 4
     sells products that falsely designate KONA as the origin of the coffee beans.
 5
 6           20.      On information and belief, defendant COSTCO WHOLESALE CORPORATION

 7   (“Costco”) is a corporation organized and existing under the laws of the State of Washington with its
 8
     principal place of business in Issaquah, Washington. Costco is the second largest retailer in the world,
 9
     and it owns and operates numerous retail locations within this Judicial District. Through its retail and
10
11   online stores, Costco sells in this Judicial District and throughout the United States deceptive coffee

12   products such as Magnum Exotics and Gold Coffee Products, which falsely designates KONA as the
13   origin of the coffee beans.
14
             21.      On information and belief, defendant BED BATH & BEYOND INC. (“Bed Bath”), is
15
     a New York corporation with its headquarters in Union, NJ. Bed Bath operates over 1000 retail
16
17   locations across the country, including numerous retail locations within this Judicial District.

18   Bed Bath is the parent company of defendant World Market. Through its retail locations and its own
19
     online store, Bed Bath sells in this Judicial District and throughout the United States various coffee
20
     products labeled “Kona” from brands including, but not limited to, Copper Moon. The Copper Moon
21
22   coffee products sold by Bed Bath feature on the label the false designation of KONA as the geographic

23   origin of the coffee.
24           22.      On information and belief, defendant ALBERTSONS COMPANIES INC.
25
     (“Albertsons”) is a Delaware corporation with its principal place of business in Boise, Idaho.
26
     Albertsons is a national grocery store chain with over 2,300 locations across the United States,
27


                                                                                 KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 8                                         701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                     Seattle, Washington 98104
                                                                                        Main: (206) 223 1313
                                                                                         Fax: (206) 682 7100
                   Case
                    Case2:19-cv-00290-RSL
                         2:19-cv-00290-RSL Document
                                            Document268-1 Filed04/30/20
                                                     269 Filed  04/29/20 Page
                                                                          Page18
                                                                               14ofof75
                                                                                      71




 1   including approximately 20 stores in this Judicial District. Albertsons is the parent company of
 2   Safeway, Inc. Through its grocery stores in this Judicial District and throughout the United States,
 3
     Albertsons sells a variety of deceptive coffee products, including but not limited to Hawaiian Isles,
 4
     which falsely designates KONA as the origin of the coffee beans.
 5
 6           23.      On information and belief, defendant SAFEWAY INC. (“Safeway”) is a Delaware

 7   corporation with its principal place of business in Pleasanton, CA. Safeway is a national grocery store
 8
     chain with over 900 locations across the United States, including dozens of stores in this Judicial
 9
     District. Safeway is a subsidiary of Albertsons. Through its grocery stores in this Judicial District
10
11   and throughout the United States, Safeway sells a variety of deceptive coffee products, including but

12   not limited to Hawaiian Isles, which falsely designates KONA as the origin of the coffee beans.
13           24.      On information and belief, defendant MNS LTD. is a Hawaii corporation with its
14
     principal place of business located at Honolulu, Hawaii. Under the tradename ABC Stores, MNS Ltd.
15
     (hereinafter “ABC”) owns and operates a chain of retail stores through which it sells a variety of coffee
16
17   products labeled as “Kona.” ABC also sells in this Judicial District and throughout the United States

18   coffee products labeled as “Kona” through its online store at www.abcstores.com. Some of the coffee
19
     products sold by ABC falsely designate KONA as the origin of the coffee beans. Those offending
20
     brands include but are not limited to Mulvadi, MCC, and Hawaiian Isles.
21
22           25.      On information and belief, defendant THE TJX COMPANIES (“TJX”) is a Delaware

23   corporation with its principal place of business in Framingham, Massachusetts. TJX Companies, Inc.
24   does business in Washington and elsewhere as T.J. Maxx. TJX operates a chain of T.J. Maxx retail
25
     stores in the United States, with numerous locations in this Judicial District, through which it sells a
26
     variety of coffee products labeled as “Kona.” TJX touts itself as one of the largest off-price retailers
27


                                                                                 KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 9                                          701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                      Seattle, Washington 98104
                                                                                         Main: (206) 223 1313
                                                                                          Fax: (206) 682 7100
                   Case
                    Case2:19-cv-00290-RSL
                         2:19-cv-00290-RSL Document
                                            Document268-1 Filed04/30/20
                                                     269 Filed  04/29/20 Page
                                                                          Page19
                                                                               15ofof75
                                                                                      71




 1   in the country. Some of the coffee products sold by TJX falsely designate KONA as the origin of the
 2   coffee beans. Those offending brands include, but are not limited to, Hawaiian GoldGold Coffee
 3
     Products, Magnum Exotics, and Kona Roasting Co.
 4
             26.      On information and belief, defendant MARSHALLS OF MA, INC. (“Marshalls of
 5
 6   MA”) is a Massachusetts corporation with its principal place of business in Framingham,

 7   Massachusetts. Marshalls of MA does business in Washington and elsewhere as Marshalls. Marshalls
 8
     of MA operates a chain of Marshalls retail stores in the United States, with numerous locations in this
 9
     Judicial District, through which it sells a variety of coffee products labeled as “Kona.” Marshalls of
10
11   MA touts itself as one of the largest off-price retailers in the country. Some of the coffee products

12   sold by Marshalls falsely designate KONA as the origin of the coffee beans. Those offending brands
13   include, but are not limited to, Hawaiian GoldGold Coffee Products, Magnum Exotics, and Kona
14
     Roasting Co.
15
             27.      On information and belief, defendant SPROUTS FARMERS MARKET, INC.
16
17   (“Sprouts”) is a Delaware corporation with its principal place of business in Phoenix, Arizona. Sprouts

18   operates over 200 grocery stores across the United States, including multiple locations within this
19
     Judicial District. Some of the coffee products sold by Sprouts falsely designate KONA as the origin
20
     of the coffee beans. Those offending brands include, but are not limited to, Cameron’s.
21
22                               III.   JURISDICTION AND VENUE

23           28.      This action arises under 15 U.S.C. §1125(a). This Court has original subject matter

24   jurisdiction over Plaintiffs’ claims for Lanham Act violations under 15 U.S.C. §1121(a) and federal
25
     question jurisdiction under 28 U.S.C. §§1331.
26
27


                                                                                KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 10                                       701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                    Seattle, Washington 98104
                                                                                       Main: (206) 223 1313
                                                                                        Fax: (206) 682 7100
                   Case
                    Case2:19-cv-00290-RSL
                         2:19-cv-00290-RSL Document
                                            Document268-1 Filed04/30/20
                                                     269 Filed  04/29/20 Page
                                                                          Page20
                                                                               16ofof75
                                                                                      71




 1           29.      The Defendants conduct business in this Judicial District, have sold products in this
 2   Judicial District falsely designating “Kona” as the origin of the coffee, and have injured the reputation
 3
     of Kona and the farmers of authentic Kona coffee in this Judicial District. Defendant Amazon, which
 4
     sells many of the other defendants’ deceptive “Kona” products, has its principal place of business in
 5
 6   this Judicial District. Defendant Costco also has its principal place of business, and numerous retail

 7   locations, in this Judicial District. Amazon and Costco are two of the highest-volume retailers in the
 8
     world. All of the defendants who produce the deceptive “Kona” products identified in this complaint
 9
     sell such products in this Judicial District, either through numerous physical retail locations (including
10
11   but not limited to retailers who are also defendants in this litigation) or through online stores (again

12   including but not limited to retailers who are also defendants in this litigation). Many of the defendants
13   who manufacture the deceptive “Kona” products named in this complaint also sell, through their own
14
     online stores, such product directly to consumers in this Judicial District. All of the retail defendants
15
     who sell the deceptive “Kona” products identified in this complaint either operate multiple retail
16
17   locations in this Judicial District, or they sell the accused products through an online store and then

18   ship the accused products to consumers in this Judicial District. The prevalence of the sale and
19
     distribution of the deceptive “Kona” products in this Judicial District has harmed the reputation and
20
     goodwill associated with the Kona origin for coffee and has impaired the Plaintiffs’ ability to obtain a
21
22   fair price for their authentic Kona coffee, or otherwise compete, in this Judicial District. Each of the

23   defendants has committed acts of unfair competition and false advertising in this Judicial District in
24   violation of the Lanham Act.
25
             30.      Venue is proper in this Court pursuant to 28 U.S.C. §1391 because a substantial part of
26
     the events or omissions giving rise to the claims occurred in this Judicial District.
27


                                                                                  KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 11                                         701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                      Seattle, Washington 98104
                                                                                         Main: (206) 223 1313
                                                                                          Fax: (206) 682 7100
                   Case
                    Case2:19-cv-00290-RSL
                         2:19-cv-00290-RSL Document
                                            Document268-1 Filed04/30/20
                                                     269 Filed  04/29/20 Page
                                                                          Page21
                                                                               17ofof75
                                                                                      71




 1                                      IV.     CLASS ACTION ALLEGATIONS
 2           31.      Plaintiffs bring this action on behalf of themselves and all other persons similarly
 3
     situated under Federal Rule of Civil Procedure 23. In particular, they seek to represent a Class of:
 4
 5           All persons and entities who commercially farmed Kona coffee in the Kona
             District and then sold their Kona coffee, provided that they farmed and sold
 6           their Kona coffee during the time that any Defendant sold coffee product with
             the false designation of Kona as the origin of the coffee product.
 7
 8   Plaintiffs also seek to represent 19 Defendant-Specific Subclasses:

 9
             All persons and entities who commercially farmed Kona coffee in the Kona
10           District and then sold their Kona coffee, provided that they farmed and sold
             their Kona coffee during the time [Defendant] sold coffee product with the
11           false designation of Kona as the origin of the coffee product.
12
     Excluded from both the Class and the Subclasses are any entities named as Defendants in this action.
13
             32.      Plaintiffs meet the prerequisites of Rule 23(a):
14
15                    a.              Numerosity. On information and belief, between 600 and 1,000 sole entities

16   grow Kona coffee. The members of the Class and each Subclass are thus so numerous that joinder of
17   all Class members in this action is not practical.
18
                      b.              Commonality. The answers to questions common to the Class and Subclasses
19
     will drive the resolution of this litigation. The common questions of law and fact include:
20
21                               i.           whether Defendants manufactured or sold coffee labeled as “Kona” that

22   was not grown in the Kona District of Hawaii;
23
                                ii.           whether Defendants’ distribution and sale of products falsely labeled as
24
     “Kona” has created or is likely to create confusion among consumers;
25
26                             iii.           whether labeling coffee not grown in the Kona District of Hawaii as

27   “Kona” constitutes a violation of the Lanham Act;


                                                                                          KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 12                                                 701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                              Seattle, Washington 98104
                                                                                                 Main: (206) 223 1313
                                                                                                  Fax: (206) 682 7100
                  Case
                   Case2:19-cv-00290-RSL
                        2:19-cv-00290-RSL Document
                                           Document268-1 Filed04/30/20
                                                    269 Filed  04/29/20 Page
                                                                         Page22
                                                                              18ofof75
                                                                                     71




 1                             iv.          whether the Defendants’ Lanham Act violations have negatively
 2   affected the market price of authentic Kona coffee;
 3
                               v.           whether the Defendants’ Lanham Act violations have injured the
 4
     goodwill and reputation of the Kona name;
 5
 6                             vi.          the extent of damages to authentic Kona growers;

 7                         vii.             the extent of Defendants’ profits earned as a result of falsely or
 8
     misleadingly designating “Kona” as the origin of their coffee products;
 9
                           viii.            the corrective advertising required to remedy the damage Defendants
10
11   have caused to the goodwill and reputation of the Kona name; and

12                             ix.          the form of injunction necessary to prevent Defendants from causing
13   further harm in violation of the Lanham Act.
14
                      c.             Typicality. Plaintiffs have the same interests as all members of the Class and
15
     Subclasses they seek to represent, and Plaintiffs’ claims arise out of the same set of facts and conduct
16
17   as all other members of the Class and Subclasses. Plaintiffs and all proposed Class members grew

18   and sold authentic Kona coffee and competed against the growers and sellers of coffee falsely labeled
19
     as “Kona.” All of the claims of Plaintiffs and proposed Class members arise out of Defendants’
20
     conduct in manufacturing, marketing, and selling coffee falsely labeled as “Kona.”
21
22                    d.             Adequacy. Plaintiffs will fairly and adequately represent and protect the

23   interests of the proposed Class members. Plaintiffs’ interests align with those of the class members,
24   and Plaintiffs have no fundamental conflicts with the Class. Plaintiffs have retained counsel competent
25
     and experienced in Lanham Act, complex commercial, and class action litigation who will fairly and
26
     adequately represent the Class.
27


                                                                                        KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 13                                               701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                            Seattle, Washington 98104
                                                                                               Main: (206) 223 1313
                                                                                                Fax: (206) 682 7100
                   Case
                    Case2:19-cv-00290-RSL
                         2:19-cv-00290-RSL Document
                                            Document268-1 Filed04/30/20
                                                     269 Filed  04/29/20 Page
                                                                          Page23
                                                                               19ofof75
                                                                                      71




 1           33.      Plaintiffs meet the prerequisites of Rule 23(b)(2) because Defendants have acted and
 2   refused to act on grounds that apply generally to the Class, such that final injunctive relief or
 3
     corresponding declaratory relief is appropriate respecting the Class as a whole. Defendants’ sale of
 4
     coffee mislabeled as “Kona” coffee affected each Plaintiff and Class member in the same way. And
 5
 6   the Lanham Act provides for injunctive relief to prevent the Defendants from continuing to sell coffee

 7   mislabeled as “Kona” coffee to prevent further harm to each Plaintiff and Class member.
 8
             34.      Plaintiffs meet the prerequisites of Rule 23(b)(3):
 9
                      a.            The common questions of law and fact enumerated above predominate over any
10
11   questions affecting only individual members of the Class, and a class action is superior to other

12   methods for the fair and efficient adjudication of this controversy, as joinder of all members is
13   impracticable.
14
                      b.            Defendants are sophisticated parties with substantial resources, while proposed
15
     Class members generally are not, and prosecution of this litigation is likely to be expensive, as proved
16
17   by the extensive scientific analysis that preceded the filing of this complaint. Because the economic

18   damages suffered by any individual Class member from any individual defendant may be relatively
19
     modest compared to the expense and burden of individual litigation, it would be impracticable for
20
     proposed Class members to seek redress individually for Defendants’ wrongful conduct.
21
22                             V.       STATUTES OF LIMITATIONS TOLLING

23           35.      Discovery Rule. Plaintiffs and Class members did not know and could not have known

24   about their Lanham Act causes of action because, even assuming general awareness of the sales of
25
     fake Kona coffee, it is impossible to know that a particular defendant has sold such coffee without
26
     either (1) extensive and expensive chemical analysis of the coffee itself that very few laboratories can
27


                                                                                       KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 14                                               701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                            Seattle, Washington 98104
                                                                                               Main: (206) 223 1313
                                                                                                Fax: (206) 682 7100
                   Case
                    Case2:19-cv-00290-RSL
                         2:19-cv-00290-RSL Document
                                            Document268-1 Filed04/30/20
                                                     269 Filed  04/29/20 Page
                                                                          Page24
                                                                               20ofof75
                                                                                      71




 1   perform and which Plaintiffs and the Class members likely cannot afford to pay for on their own, or
 2   (2) documents and information in the exclusive possession of the defendant. Reasonable and diligent
 3
     investigation did not and could not reveal a factual basis for the Lanham Act claims alleged in this
 4
     complaint prior to the investigation and extensive scientific testing that led to the Complaint itself.
 5
 6           36.      Fraudulent Concealment. Any applicable statutes of limitations have been tolled by

 7   Defendants’ knowing, active, and ongoing concealment of the facts as alleged in this Complaint.
 8
     Defendants falsely labeled their coffee as “Kona” with the intent that other participants in the market,
 9
     including Plaintiffs, Class members, and consumers, would be unable to determine whether or not the
10
11   coffee was authentic Kona coffee. The truth about the origin of the coffee contained in Defendants’

12   products was information within Defendants’ exclusive control. The Defendants’ had actual
13   knowledge of their acts of concealment. Under the Lanham Act, Defendants owed and owe to
14
     Plaintiffs and Class members the duty to refrain from making false designations of the origin of their
15
     products.
16
17           37.      Estoppel. Under the Lanham Act, Defendants owed and owe to Plaintiffs and Class

18   members the duty to refrain from making false designations of the origin of the coffee in their their
19
     coffee products. Defendants knowingly, affirmatively, and actively concealed the true character of
20
     their coffee, and that concealment continues. Defendants know and take unfair advantage of the
21
22   market for authentic Kona coffee. Defendants are estopped from relying on any statute of limitations

23   or advancing any laches argument in defense of this action.
24                                VI.     FACTUAL BACKGROUND
25
             38.      Kona coffee is one of the rarest and most prized coffees in the world. Kona coffee is
26
     grown in the Kona District on the Big Island of Hawaii (the “Kona District”). See map below. See also
27


                                                                                  KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 15                                         701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                      Seattle, Washington 98104
                                                                                         Main: (206) 223 1313
                                                                                          Fax: (206) 682 7100
                   Case
                    Case2:19-cv-00290-RSL
                         2:19-cv-00290-RSL Document
                                            Document268-1 Filed04/30/20
                                                     269 Filed  04/29/20 Page
                                                                          Page25
                                                                               21ofof75
                                                                                      71




 1   Hawaii Administrative Rules (“HAR”) §4-143-3 (defining the geographic region of Kona as the
 2   “North Kona and South Kona districts on the island of Hawaii, as designated by the State of Hawaii
 3
     Tax Map”). The Kona District contains only 3,800 acres of land cultivated for Kona coffee production,
 4
     which sharply limits the amount of Kona coffee that can be grown.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
             39.      Only coffee grown in the Kona District can be sold as Kona coffee. Coffee grown
19
     outside of the Kona District, even if grown within the state of Hawaii, cannot be sold as Kona coffee.
20
21           40.      Kona coffee has been grown in the Kona District since 1828. The Kona District’s

22   volcanic soil, elevation, rainfall, proximity to the Pacific Ocean, moderate temperatures, and sunshine
23
     all interact to create Kona coffee’s distinctive characteristics. Kona coffee’s unique flavor, aroma,
24
     and mouth feel are a direct result of this growing environment.
25
26
27


                                                                                KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 16                                       701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                    Seattle, Washington 98104
                                                                                       Main: (206) 223 1313
                                                                                        Fax: (206) 682 7100
                   Case
                    Case2:19-cv-00290-RSL
                         2:19-cv-00290-RSL Document
                                            Document268-1 Filed04/30/20
                                                     269 Filed  04/29/20 Page
                                                                          Page26
                                                                               22ofof75
                                                                                      71




 1           41.      The Kona name tells consumers that they are buying coffee grown in the Kona District.
 2   The name also tells consumers that the coffee has a distinctive flavor profile, and that the beans are of
 3
     the highest quality. Consequently, consumers have been willing to pay a premium for Kona coffee.
 4
             42.      Within the Kona District, between 600 and 1,000 farmers grow Kona coffee beans.
 5
 6   The typical Kona farmer cultivates no more than five acres, which is a very small farming operation.

 7   These farms typically operate as family businesses.
 8
             43.      Kona farmers produce approximately 2.7 million pounds of green Kona coffee each
 9
     year. That compares to 20 billion pounds of green coffee produced worldwide. In other words,
10
11   authentic Kona represents approximately 0.01% of worldwide coffee production. It is truly a

12   premium product.
13           44.      But even though only 2.7 million pounds of authentic green Kona coffee is grown
14
     annually, over 20 million pounds of coffee labeled as “Kona” is sold at retail. That is physically
15
     impossible; someone is lying about the contents of their “Kona” products.
16
17           45.      Defendants sell packaged coffee products that are presented to consumers as Kona

18   coffee, but that actually contain cheap commodity coffee beans. Some packages contain trace amount
19
     of Kona coffee, while other packages contain no Kona coffee at all.
20
             46.      The malicious actions taken by these Defendants, both individually and collectively,
21
22   cause significant harm to legitimate Kona farmers. First, the Defendants flood the market with what

23   appears to be Kona coffee. This tremendous supply of counterfeit Kona coffee pushes prices down
24   sharply. And that low pricing artificially restrains the profitability of legitimate Kona coffee
25
     farms. Second, the Defendants are selling run-of-the-mill commodity coffee and labeling it as Kona
26
     coffee. A consumer who tries that inferior product, thinking it is Kona coffee, will conclude that Kona
27


                                                                                 KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 17                                         701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                      Seattle, Washington 98104
                                                                                         Main: (206) 223 1313
                                                                                          Fax: (206) 682 7100
                   Case
                    Case2:19-cv-00290-RSL
                         2:19-cv-00290-RSL Document
                                            Document268-1 Filed04/30/20
                                                     269 Filed  04/29/20 Page
                                                                          Page27
                                                                               23ofof75
                                                                                      71




 1   coffee is not worth a premium price. That consumer will be unwilling to pay a premium price for
 2   Kona in the future.
 3
             47.      This pricing damage is not just theoretical; it is visible in the marketplace. Kona coffee
 4
     performs differently in the marketplace than similarly-situated specialty coffees. For example, the
 5
 6   specialty coffee called Jamaica Blue Mountain Coffee (“Blue Mountain”) is another premium coffee

 7   with a specific geographic designation of origin. Blue Mountain is grown in an annual volume that is
 8
     comparable to Kona. And Blue Mountain is pushed into the same distribution channels. Yet
 9
     Blue Mountain sells for between two and five times the price per pound of Kona.
10
11           48.      The impact of lower Kona pricing on the Plaintiffs and the Class is significant.

12   Growing Kona coffee is a very expensive proposition, largely because the topography of the Kona
13   District makes it nearly impossible to use modern farming machinery. Kona farms are therefore
14
     manual farming operations, with significant labor required to plant and harvest the coffee.
15
             49.      Despite the fact that they sell a premium product, the typical Kona coffee farmer, who
16
17   is forced to sell their Kona coffee at a depressed price due to the actions of the Defendants, struggle

18   to turn a significant profit from their Kona coffee farming operation. Sellers of premium products
19
     with worldwide reputations typically enjoy above-market profit margins, reflecting the desirability of
20
     the product. The fact that so many Kona farmers struggle is shocking.
21
22           50.      Kona farmers have suspected bad actors in the Kona marketplace for years. The

23   problem has always been determining what was actually in a particular bag as that information has
24   been concealed from the Kona farmers. Modern chemistry can now provide answers to that question.
25
26
27


                                                                                   KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 18                                          701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                       Seattle, Washington 98104
                                                                                          Main: (206) 223 1313
                                                                                           Fax: (206) 682 7100
                   Case
                    Case2:19-cv-00290-RSL
                         2:19-cv-00290-RSL Document
                                            Document268-1 Filed04/30/20
                                                     269 Filed  04/29/20 Page
                                                                          Page28
                                                                               24ofof75
                                                                                      71




 1                             VII.   ELEMENTAL TESTING OF COFFEE
 2           51.      Kona coffee is grown in a very specific geographic area on the Big Island of
 3
     Hawaii. That geographic area has a distinctive soil composition, due largely to its proximity to
 4
     volcanoes. And that geographic area has distinctive humidity and rainfall, due largely to its proximity
 5
 6   to the Pacific Ocean.

 7           52.      As a result of the local soil and rainfall, certain elements are present in high
 8   concentrations in Kona coffee beans. If a particular package of coffee truly contains Kona coffee
 9
     beans, these elements tend to be present in high concentrations. If these elements are not present in
10
     high concentrations, then the package is unlikely to contain Kona coffee.
11
12           53.      Moreover, as a direct result of the local soil and rainfall, certain elements

13   are not present in high concentrations in Kona coffee beans. If a particular package of coffee truly
14
     contains only Kona coffee beans, then these elements tend not to be present in high concentrations. If
15
     they are present in high concentrations, then the package is unlikely to contain Kona coffee.
16
17           54.      Scientists can examine the concentration of each of the elements that are found in Kona

18   coffee beans, as well as the concentration of each of the elements that are not found in Kona coffee
19   beans. By combining this information, scientists can determine with high confidence whether a
20
     particular package is authentic Kona coffee.
21
             55.      In practice, instead of looking at the concentration of an isolated element like
22
23   barium (Ba) or nickel (Ni), scientists examine the ratio of the concentrations of pairs of elements. The

24   reason for this approach is simple. If you were to roast coffee beans for ten minutes longer, you would
25
     not impact the amount of barium or nickel in the sample, but you would burn away more of the overall
26
     coffee bean. The concentration of barium would therefore increase, since it is defined as the mass of
27


                                                                                 KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 19                                         701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                      Seattle, Washington 98104
                                                                                         Main: (206) 223 1313
                                                                                          Fax: (206) 682 7100
                   Case
                    Case2:19-cv-00290-RSL
                         2:19-cv-00290-RSL Document
                                            Document268-1 Filed04/30/20
                                                     269 Filed  04/29/20 Page
                                                                          Page29
                                                                               25ofof75
                                                                                      71




 1   barium divided by the mass of the total bean. And the concentration of nickel would therefore
 2   increase, since it is defined as the mass of nickel divided by the mass of the total bean. But the ratio
 3
     of the concentration of barium to the concentration of nickel would be unchanged. And since the lab
 4
     does not know how long particular coffee samples were roasted by the Defendants, the scientists focus
 5
 6   on measures that do not change with roasting.

 7           56.      Having tested barium and nickel, scientists have determined that authentic Kona coffee
 8
     has a ratio of the concentration of barium to the concentration of nickel, also called the
 9
     relative concentration, that falls within a certain range. If an unknown sample has a relative
10
11   concentration within that range, it may or may not be Kona. But if an unknown sample has a relative

12   concentration clearly outside that range, it is highly unlikely to be Kona. (This analysis makes intuitive
13   sense. A veterinarian knows that dogs weigh between 1 and 325 pounds. If that veterinarian sees an
14
     animal that weighs 100 pounds, which is clearly in the range of observed dog weights, the veterinarian
15
     would say that the animal may or may not be a dog. But if that veterinarian sees an animal that weighs
16
17   500 pounds, which is well outside the range of previously-observed dog weights, the veterinarian

18   would immediately note that the animal is highly unlikely to be a dog.)
19
             57.      Determining the concentrations of particular elements and isotopes (which are simply
20
     variations of a particular element) is a process that requires significant scientific expertise and
21
22   expensive instrumentation. The scientific techniques of elemental analysis and isotopic analysis1 are

23   widely accepted in the scientific community, and have been used in studies of various food products
24
25
26            1
                Two different types of isotopic testing have been performed to confirm whether a defendant has falsely
     designated Kona as the origin of its coffee products. The first test examined strontium isotopes, and the second
27   test examined hydrogen and oxygen isotopes.


                                                                                             KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 20                                                    701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                                 Seattle, Washington 98104
                                                                                                    Main: (206) 223 1313
                                                                                                     Fax: (206) 682 7100
                   Case
                    Case2:19-cv-00290-RSL
                         2:19-cv-00290-RSL Document
                                            Document268-1 Filed04/30/20
                                                     269 Filed  04/29/20 Page
                                                                          Page30
                                                                               26ofof75
                                                                                      71




 1   (including coffee). Unfortunately, these tests are very expensive. For that reason, the growers have
 2   never before had access to this kind of evidence.
 3
             58.      It is important to recognize that Defendants (who are likely to protest any and all
 4
     aspects of scientific testing) could prove their innocence without retaining a single scientist, and
 5
 6   without conducting a single lab test. They could simply provide evidence of where they bought

 7   legitimate Kona coffee that they have been selling at retail. Any legitimate Kona coffee products must
 8
     ultimately have been grown on a farm owned by a Plaintiff or prospective Class member.
 9
             59.      It is also important to recognize that Defendants are sophisticated participants in the
10
11   premium coffee marketplace. On information and belief, certain named defendants employ

12   professional coffee buyers whose job function is to source coffees for their products. In other words,
13   much like a professional jeweler could never plausibly claim to be confused about the difference
14
     between a Rolex and a Timex, these sophisticated defendants cannot plausibly claim to be confused
15
     about the coffee they are procuring. The Defendants and their buyers know exactly what they are
16
17   buying, and what they are selling.

18              VIII. THE DEFENDANTS’ PRODUCTS AND WRONGFUL ACTS
19           60.      Defendants use marketing and packaging that tell consumers that they are buying
20
     packages of Kona coffee, but those packages do not contain Kona coffee.
21
             61.      For each Defendant, this complaint includes one or more examples of particular
22
23   products in their product line.      The examples provided in this complaint are intended to be

24   representative, and not necessarily exhaustive, of the deceptive products manufactured and/or sold by
25
     each defendant. Sampling has shown that nearly every product labeled “Kona” in their product lines
26
     misrepresents the origin of the coffee beans contained in the package. Given the scarcity of authentic
27


                                                                                 KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 21                                        701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                     Seattle, Washington 98104
                                                                                        Main: (206) 223 1313
                                                                                         Fax: (206) 682 7100
                   Case
                    Case2:19-cv-00290-RSL
                         2:19-cv-00290-RSL Document
                                            Document268-1 Filed04/30/20
                                                     269 Filed  04/29/20 Page
                                                                          Page31
                                                                               27ofof75
                                                                                      71




 1   Kona coffee (remember that Kona coffee represents only 0.01% of the worldwide supply of coffee)
 2   and the high profitability of marketing commodity coffee as if it were Kona coffee, it is no surprise
 3
     that any defendant that is willing to engage in such deceptive practices would consistently practice
 4
     their deception across all product lines. An unscrupulous merchant selling counterfeit Rolex watches
 5
 6   on a street corner tends not to mix a real Rolex into inventory every once in a while.

 7           62.      For each example product, this complaint includes two graphs that shed light on the
 8
     true contents of the package. The graphs are based on the ratios of elemental concentrations discussed
 9
     above. The graphs included in this complaint are only a subset of the data collected on each deceptive
10
11   product. For each product, additional data reinforces the results shown below.

12           63.      For any particular coffee sample, a scientist can calculate the ratio between the
13   concentration of strontium (Sr), and the concentration of zinc (Zn). For authentic Kona coffee, that
14
     ratio falls within a narrow range. A scientist can similarly calculate the ratio between the concentration
15
     of barium (Ba), and the concentration of nickel (Ni). For authentic Kona coffee, that ratio also falls
16
17   within a narrow range. Those two ratios can be plotted on a scatter plot, creating a visual that indicates

18   whether a particular sample has concentration ratios that are consistent with Kona coffee. The blue
19
     dots in each scatter plot below show the observed ratios from over one hundred samples of authentic
20
     Kona coffee. The red diamonds show the observed ratios from the coffee products sold by Defendants.
21
22   Those red diamonds are far outside the observed ranges for Kona, indicating that the Defendants’

23   designation of the origin of its coffee products as Kona is false.
24           64.      For any coffee sample, a scientist can also calculate the ratio between the concentration
25
     of cobalt (Co), and the concentration of zinc (Zn). For authentic Kona, that ratio falls within a narrow
26
     range. And a scientist can calculate the ratio between the concentration of manganese (Mn), and the
27


                                                                                   KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 22                                          701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                       Seattle, Washington 98104
                                                                                          Main: (206) 223 1313
                                                                                           Fax: (206) 682 7100
                  Case
                   Case2:19-cv-00290-RSL
                        2:19-cv-00290-RSL Document
                                           Document268-1 Filed04/30/20
                                                    269 Filed  04/29/20 Page
                                                                         Page32
                                                                              28ofof75
                                                                                     71




 1   concentration of nickel (Ni). For authentic Kona, that ratio also falls within a narrow range. As with
 2   the earlier ratios, those two ratios can be plotted on a scatter plot, creating another visual that indicates
 3
     whether a particular sample has concentration ratios that are consistent with Kona coffee. The blue
 4
     dots in each scatter plot below show the observed ratios from over one hundred samples of authentic
 5
 6   Kona coffee. The red diamonds show the observed ratios from the coffee products sold by Defendants.

 7   Those red diamonds are far outside the observed ranges for Kona, indicating that the Defendants’
 8
     designation of Kona as the origin of its coffee products is false.
 9
                  65. PACIFIC COFFEE (“MAUI COFFEE COMPANY” OR “MCC”). The Maui Coffee
10
11   Company packages are unequivocal. The packages prominently say either “100% Kona Coffee” or

12   “100% Kona Macadamia Nut” in large block print on the front panel. Seeing that packaging on a shelf
13   or online, a consumer would conclude that the package contains no coffee beans other than Kona
14
     coffee beans.
15
                  66. MCC falsely designates the geographic origin of its “Kona” coffee products with the
16
17   prominent placement of 100% KONA on the front of the packaging. MCC furthers this deception

18   through its product descriptions published on its online store. MCC deceptively describes its “100%
19
     Kona Coffee” product as follows:
20
             Without a doubt, one of the world’s most sought-after beans by coffee connoisseurs!
21           Taste the full rich flavor of 100% Kona Coffee and experience the magic of the Kona
22           Coast for yourself. Our 100% Pure Kona Coffee has a medium to full body with mild
             acidity and will be delivered fresh to your doorstep. Take a trip to the Kona Coast when
23           you experience the full rich flavor of our 100% Pure Kona Coffee.
24   MCC describes its “100% Kona Macadamia Nut” product as “Kona goodness with a touch of
25
     island-grown macadamia nuts. It doesn’t get any more Hawaiian than that.” MCC also deceptively
26
     advertises its coffee products as “100% Kona” on its Internet advertising. The deceptive product
27


                                                                                    KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 23                                            701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                         Seattle, Washington 98104
                                                                                            Main: (206) 223 1313
                                                                                             Fax: (206) 682 7100
                  Case
                   Case2:19-cv-00290-RSL
                        2:19-cv-00290-RSL Document
                                           Document268-1 Filed04/30/20
                                                    269 Filed  04/29/20 Page
                                                                         Page33
                                                                              29ofof75
                                                                                     71




 1   descriptions are designed to mislead consumers into believing that MCC’s products contain coffee
 2   from Hawaii, and more specifically the Kona region of Hawaii. The deceptive marketing, product
 3
     names, and package designs are all intended to trade off the reputation and goodwill of the Kona name.
 4
     They deliberately mislead the consumer into believing that MCC coffee products contain nothing but
 5
 6   premium Kona coffee beans in order to justify the high price MCC charges for what are actually

 7   ordinary commodity coffee beans. Below are representative images of MCC’s deceptive “Kona”
 8
     coffee products.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22                         Figure MCC-1                               Figure MCC-2

23                67. But while consumers would reasonably believe that the packages in Figures MCC-1
24
     and MCC-2 are pure Kona coffee, the lab tests tell a different story. On the below scatter plot showing
25
     the strontium-to-zinc ratio and the barium-to-nickel ratio, these accused products (marked by red
26
27


                                                                                KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 24                                       701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                    Seattle, Washington 98104
                                                                                       Main: (206) 223 1313
                                                                                        Fax: (206) 682 7100
                  Case
                   Case2:19-cv-00290-RSL
                        2:19-cv-00290-RSL Document
                                           Document268-1 Filed04/30/20
                                                    269 Filed  04/29/20 Page
                                                                         Page34
                                                                              30ofof75
                                                                                     71




 1   diamonds) are well outside the range of authentic Kona. In other words, MCC’s designation of Kona
 2   as the origin of the coffee in these products is false.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
                                              Figure MCC-A.
16
                  68. The below scatter plot showing the cobalt-to-zinc ratio and the manganese-to-nickel
17
18   ratio reinforces the same conclusion for the MCC products that were tested. These accused MCC

19   products (marked by red diamonds) are well outside the range of authentic Kona. In other words,
20   MCC’s designation of Kona as the origin of the coffee in these products is false.
21
22
23
24
25
26
27


                                                                               KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 25                                       701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                    Seattle, Washington 98104
                                                                                       Main: (206) 223 1313
                                                                                        Fax: (206) 682 7100
                  Case
                   Case2:19-cv-00290-RSL
                        2:19-cv-00290-RSL Document
                                           Document268-1 Filed04/30/20
                                                    269 Filed  04/29/20 Page
                                                                         Page35
                                                                              31ofof75
                                                                                     71




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
                                             Figure MCC-B
14
                  69. MULVADI CORPORATION. The front of the Mulvadi package says “100% Kona
15
16   Coffee” in two distinct places. The main product banner is “Pure 100% Kona Coffee.” And there is

17   a misleading “Official Seal” that says “100% Kona Coffee.” The purpose of the language that Mulvadi
18   features on the face of its packaging is to mislead consumers into believing that Mulvadi coffee
19
     products come from the Kona District.
20
                  70. Mulvadi deceptively places a gold sticker on its packaging, which it presents as the
21
22   “Official Seal” of the “Independent Kona Coffee Growers Association,” proclaiming that the product

23   is “100% Kona Coffee” from the “Big Island of Hawaii.” On information and belief, there is no such
24
     association that is recognized for certifying Kona coffee products as 100% authentic. Instead, the
25
     “seal” is a marketing ploy intended to deceive consumers as to the source of origin of the coffee sold
26
27   by Mulvadi. The deceptive marketing, product names, and package designs are all intended to trade


                                                                               KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 26                                      701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                   Seattle, Washington 98104
                                                                                      Main: (206) 223 1313
                                                                                       Fax: (206) 682 7100
                  Case
                   Case2:19-cv-00290-RSL
                        2:19-cv-00290-RSL Document
                                           Document268-1 Filed04/30/20
                                                    269 Filed  04/29/20 Page
                                                                         Page36
                                                                              32ofof75
                                                                                     71




 1   off the reputation and goodwill of the Kona name. They deliberately mislead the consumer into
 2   believing that Mulvadi coffee products contain premium Kona coffee beans, justifying the high price
 3
     Mulvadi charges for what is actually ordinary commodity coffee. Below are representative images of
 4
     Mulvadi’s deceptive “Kona” coffee products, including an image of the “seal.”
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
            Figure MUL-1                                   Figure MUL-2
19
20                71. The Mulvadi package is unequivocal as to its contents; it says “100% Kona Coffee”

21   twice on its front face. Seeing that packaging on a shelf or online, any consumer would conclude that
22   the package contains only Kona coffee beans. But the lab tests tell a different story. On the below
23
     scatter plot showing the strontium-to-zinc ratio and the barium-to-nickel ratio, these accused products
24
     (marked by red diamonds) are well outside the range of authentic Kona. These packages are clearly
25
26   not Kona. In other words, Mulvadi’s designation of Kona as the origin of the coffee is false.

27


                                                                                KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 27                                       701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                    Seattle, Washington 98104
                                                                                       Main: (206) 223 1313
                                                                                        Fax: (206) 682 7100
                  Case
                   Case2:19-cv-00290-RSL
                        2:19-cv-00290-RSL Document
                                           Document268-1 Filed04/30/20
                                                    269 Filed  04/29/20 Page
                                                                         Page37
                                                                              33ofof75
                                                                                     71




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                                         Figure MUL-A

14   The below scatter plot showing the cobalt-to-zinc ratio and the manganese-to-nickel ratio reinforces
15
     the same conclusion. These accused products (marked by red diamonds) are well outside the range of
16
     authentic Kona. In other words, Mulvadi’s designation of Kona as the origin of the coffee in these
17
18   products is false.

19
20
21
22
23
24
25
26
27


                                                                              KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 28                                     701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                  Seattle, Washington 98104
                                                                                     Main: (206) 223 1313
                                                                                      Fax: (206) 682 7100
                   Case
                    Case2:19-cv-00290-RSL
                         2:19-cv-00290-RSL Document
                                            Document268-1 Filed04/30/20
                                                     269 Filed  04/29/20 Page
                                                                          Page38
                                                                               34ofof75
                                                                                      71




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                                          Figure MUL-B
13
             72.      HAWAIIAN ISLES KONA COFFEE LTD., LLC. Hawaiian Isles falsely designates the
14
     geographic origin of its “Kona” coffee products with the prominent placement of KONA on the front
15
16   of the packaging. Hawaiian Isles advertises its coffee products nationally on the Internet and with

17   digital marketing campaigns through social media sites such as Facebook. With its marketing
18   campaigns, Hawaiian Isles uses deceptive taglines and slogans such as “Taste the Kona Difference,”
19
     “Bring Hawaii Home,” “Give the Gift of Aloha,” “Drink Kona Coffee and Relax,” and “I Want My
20
     Toes in the Sand and Kona Coffee in My Hand,” among others. The deceptive slogans are designed
21
22   to mislead consumers into believing that Hawaiian Isles coffee products primarily contain coffee from

23   Hawaii, and more specifically the Kona District of Hawaii. In addition, Hawaiian Isles uses deceptive
24
     names for its products intended to mislead consumers into believing that the coffee products contain
25
     a significant amount of Kona coffee.      The deceptive product names include “Kona Classic,”
26
27   “Kona Sunrise,” “Kona Hazelnut,” and “Kona Vanilla Macadamia Nut.” Hawaiian Isles also designs


                                                                               KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 29                                      701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                   Seattle, Washington 98104
                                                                                      Main: (206) 223 1313
                                                                                       Fax: (206) 682 7100
                   Case
                    Case2:19-cv-00290-RSL
                         2:19-cv-00290-RSL Document
                                            Document268-1 Filed04/30/20
                                                     269 Filed  04/29/20 Page
                                                                          Page39
                                                                               35ofof75
                                                                                      71




 1   its product packaging with imagery, text, and advertising slogans intended to mislead the consumer
 2   into believing that the coffee product contains coffee beans predominantly, if not exclusively, grown
 3
     in Hawaii, and specifically in the Kona District. The deceptive marketing slogans, product names,
 4
     and package designs are all intended to trade off the reputation and goodwill of the Kona name. They
 5
 6   deliberately mislead the consumer into believing that Hawaiian Isles coffee products contain

 7   significant amounts of premium Kona coffee beans in order to justify the high price Hawaiian Isles
 8
     charges for ordinary commodity coffee.
 9
             73.      Below are several examples of the deceptive “Kona” products sold by Hawaiian Isles.
10
11
12
13
14
15
16
17
18
19
20
21                             Figure HI-1                            Figure HI-2
22
     The packages themselves state “Made in Hawaii” on a banner on the front, above a map of Hawaii
23
     and a photograph of palm trees at sunset. The marketing copy on the side of the package states that
24
     the contents were “freshly roasted and packaged in Hawaii.” The package also states that “Kona
25
26   Coffee is grown on the Big Island’s Kona Coast.” Given Hawaiian Isles’ unequivocal designation of

27


                                                                               KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 30                                      701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                   Seattle, Washington 98104
                                                                                      Main: (206) 223 1313
                                                                                       Fax: (206) 682 7100
                  Case
                   Case2:19-cv-00290-RSL
                        2:19-cv-00290-RSL Document
                                           Document268-1 Filed04/30/20
                                                    269 Filed  04/29/20 Page
                                                                         Page40
                                                                              36ofof75
                                                                                     71




 1   “Kona” as the origin of the coffee in its products, consumers buying these products would reasonably
 2   believe that Kona, and only Kona, was the origin of the coffee contained therein.
 3
                  74. But while consumers would reasonably believe that the packages in Figures HI-1 and
 4
     HI-2 contain coffee that originates exclusively from Kona, the lab tests tell a different story. On the
 5
 6   below scatter plot showing the strontium-to-zinc ratio and the barium-to-nickel ratio, these accused

 7   products (marked by red diamonds) are well outside the range of authentic Kona. In other words, the
 8
     science indicates that the coffee contained in the Hawaiian Isles packages is highly unlikely to
 9
     originate from Kona.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
                                                 Figure HI-A
24
     The below scatter plot showing the cobalt-to-zinc ratio and the manganese-to-nickel ratio reinforces
25
     the same conclusion. These accused products (marked by red diamonds) are well outside the range of
26
27   authentic Kona. Again, the science indicates that the coffee contained in the Hawaiian Isles packages


                                                                                KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 31                                       701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                    Seattle, Washington 98104
                                                                                       Main: (206) 223 1313
                                                                                        Fax: (206) 682 7100
                   Case
                    Case2:19-cv-00290-RSL
                         2:19-cv-00290-RSL Document
                                            Document268-1 Filed04/30/20
                                                     269 Filed  04/29/20 Page
                                                                          Page41
                                                                               37ofof75
                                                                                      71




 1   is highly unlikely to originate from Kona. In other words, Hawaiian Isles’ designation of Kona as the
 2   origin of the coffee in these products is false.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
                                                   Figure HI-B
16
             75.      In fact, these bags appear to contain very little Kona coffee, if any. As a simple
17
18   indicator, note that authentic Kona has an average of less than forty times (40x) as much manganese

19   as nickel. In contrast, some Hawaiian Isles samples have one hundred twenty times (120x) as much
20   manganese as nickel. This evidence, and similar evidence from many other ratios, leads to the
21
     conclusion that there must be very little Kona in this package. In other words, Hawaiian Isles’
22
     designation of Kona as the origin of the coffee in these products is false.
23
24           76.      Even a consumer understanding this package to be a blend of Kona and other coffees

25   (which is a conclusion that very few consumers would draw based on this particular packaging) would
26
27


                                                                                   KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 32                                           701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                        Seattle, Washington 98104
                                                                                           Main: (206) 223 1313
                                                                                            Fax: (206) 682 7100
                   Case
                    Case2:19-cv-00290-RSL
                         2:19-cv-00290-RSL Document
                                            Document268-1 Filed04/30/20
                                                     269 Filed  04/29/20 Page
                                                                          Page42
                                                                               38ofof75
                                                                                      71




 1   expect the package to contain a meaningful percentage of Kona beans. Given the deviation in the
 2   concentration ratios, though, it is implausible that this package meets those consumer expectations.
 3
             77.      GOLD COFFEE ROASTERS, INCDEFENDANTS. Hawaiian GoldGold Defendants
 4
     falsely designates the geographic origin of its their “Kona” coffee products with the prominent
 5
 6   placement of KONA on the front of the packaging. Hawaiian GoldGold Defendants boasts on its the

 7   packaging of the Gold Coffee Products, and on its website,at www.goldcoffee.com, that the “Kona”
 8
     coffee contained in its their coffee products is cultivated on a 900-acre plantation in the Kona District,
 9
     which Hawaiian GoldGold Defendants commonly refers to as the Parry Estates or Kona Gold
10
11   Plantation. With its their marketing, Hawaiian GoldGold Defendants uses deceptive taglines and

12   slogans such as “Grown in paradise. Enjoyed worldwide,” “The Hawaiian Difference,” “From our
13   land to your hand” (superimposed over a photograph of a tropical island), and “Striking flavor. Exotic
14
     character” (superimposed over an image of lava flow). The deceptive slogans and imagery are
15
     designed to mislead consumers into believing that Hawaiian GoldGold Ccoffee Pproducts contain
16
17   coffee from Hawaii, and more specifically the Kona District of Hawaii. The deceptive product

18   packaging prominently features the word “Kona” in large font and includes pictures of volcanic
19
     mountains, Bird of Paradise flowers, and other imagery indicative of Hawaii. The deceptive marketing,
20
     product names, and package designs are all intended to trade off the reputation and goodwill of the
21
22   Kona name. They deliberately mislead the consumer into believing that Hawaiian GoldGold Ccoffee

23   Pproducts contain significant amounts of premium Kona coffee beans in order to justify the high price
24   Hawaiian GoldGold Defendants charges for what is actually ordinary commodity coffee.
25
             78.      Below are representative images of Hawaiian Goldthe Gold Defendants’s deceptive
26
     “Kona” coffee products.
27


                                                                                  KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 33                                         701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                      Seattle, Washington 98104
                                                                                         Main: (206) 223 1313
                                                                                          Fax: (206) 682 7100
                   Case
                    Case2:19-cv-00290-RSL
                         2:19-cv-00290-RSL Document
                                            Document268-1 Filed04/30/20
                                                     269 Filed  04/29/20 Page
                                                                          Page43
                                                                               39ofof75
                                                                                      71




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14                             Figure HG-1                                   Figure HG-2
15
             79.      But while consumers would reasonably believe that the coffee in package HG-1
16
     predominantly consisted of Kona beans, and the coffee in HG-2 contained nothing but 100% Kona,
17
     the lab tests tell a different story. On the below scatter plot showing the strontium-to-zinc ratio and the
18
19   barium-to-nickel ratio, these accused products (marked by red diamonds) are well outside the range

20   of authentic Kona. In other words, Hawaiian Goldthe Gold Defendants’s designation of Kona as the
21
     origin of the coffee in these products is false.
22
23
24
25
26
27


                                                                                   KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 34                                          701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                       Seattle, Washington 98104
                                                                                          Main: (206) 223 1313
                                                                                           Fax: (206) 682 7100
                   Case
                    Case2:19-cv-00290-RSL
                         2:19-cv-00290-RSL Document
                                            Document268-1 Filed04/30/20
                                                     269 Filed  04/29/20 Page
                                                                          Page44
                                                                               40ofof75
                                                                                      71




 1                                                                       Gold Coffee Products
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                                                    Figure HG-A                                            Commented [A2]: Note that “Hawaiian Gold” has been replaced
                                                                                                             by “Gold Coffee Products” for this graphic.

14           80.      The below scatter plot showing the cobalt-to-zinc ratio and the manganese-to-nickel
15
     ratio reinforces the same conclusion. These accused products (marked by red diamonds) are well
16
     outside the range of authentic Kona. In other words, Hawaiian Goldthe Gold Defendants’s designation
17
18   of Kona as the origin of the coffee in these products is false.

19
20
21
22
23
24
25
26
27


                                                                               KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 35                                      701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                   Seattle, Washington 98104
                                                                                      Main: (206) 223 1313
                                                                                       Fax: (206) 682 7100
                   Case
                    Case2:19-cv-00290-RSL
                         2:19-cv-00290-RSL Document
                                            Document268-1 Filed04/30/20
                                                     269 Filed  04/29/20 Page
                                                                          Page45
                                                                               41ofof75
                                                                                      71




 1                                                                      Gold Coffee Products
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                                             Figure HG-B                                                      Commented [A3]: Note that “Hawaiian Gold” has been replaced
                                                                                                                by “Gold Coffee Products” for this graphic.

14           81.      In fact, the tested Hawaiian GoldGold Coffee Pproducts contain very little Kona coffee,
15   if any. As an indicator, note that authentic Kona has an average of less than forty times (40x) as much
16
     manganese as nickel. In contrast, tests show that one of the Hawaiian GoldGold Coffee Product
17
     samples has roughly one hundred forty times (140x) as much manganese as nickel. This evidence,
18
19   and similar evidence from many other ratios, leads to the conclusion that there is very little Kona in

20   this bag.
21
             82.      Even a consumer understanding the coffee in the package shown in HG-1 to be a blend
22
     of Kona and other coffees (a conclusion that very few consumers would draw based on this particular
23
     packaging) would expect the package to contain a meaningful percentage of Kona beans. Given the
24
25   deviation in the concentration ratios, though, it is implausible that this package meets those consumer

26   expectations.
27


                                                                                 KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 36                                        701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                     Seattle, Washington 98104
                                                                                        Main: (206) 223 1313
                                                                                         Fax: (206) 682 7100
                     Case
                      Case2:19-cv-00290-RSL
                           2:19-cv-00290-RSL Document
                                              Document268-1 Filed04/30/20
                                                       269 Filed  04/29/20 Page
                                                                            Page46
                                                                                 42ofof75
                                                                                        71




 1             83.    COST PLUS/WORLD MARKET. World Market sells both its own private-label coffee
 2   products and coffee products offered by third parties, including coffee products falsely identified as
 3
     Kona coffee. World Market falsely designates the geographic origin of its “Kona” coffee products
 4
     with the prominent placement of KONA on the front of the packaging. For example, World Market
 5
 6   sells its own private-label coffee product labeled “Hawaiian Kona Blend” in packaging intended to

 7   mislead the consumer into believing the that the product contains a significant amount of Kona coffee
 8
     beans, when the product actually contains little to no Kona coffee. The deceptive packaging features
 9
     hibiscus flowers and the prominent placement of geographic terms “Hawaiian” and “Kona” in the
10
11   center of the package label. The deceptive product names and package designs are all intended to trade

12   off the reputation and goodwill of the Kona name. They deliberately mislead the consumer into
13   believing that World Market coffee products contain significant amounts of premium Kona coffee
14
     beans in order to justify the high price World Market charges for what is actually ordinary commodity
15
     coffee.
16
17             84.    Below is a sample image of the deceptive packaging used by World Market for its

18   private-label “Kona” coffee product.
19
20
21
22
23
24
25
26
27


                                                                               KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 37                                      701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                   Seattle, Washington 98104
                                                                                      Main: (206) 223 1313
                                                                                       Fax: (206) 682 7100
                   Case
                    Case2:19-cv-00290-RSL
                         2:19-cv-00290-RSL Document
                                            Document268-1 Filed04/30/20
                                                     269 Filed  04/29/20 Page
                                                                          Page47
                                                                               43ofof75
                                                                                      71




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                                               Figure WM-1
14
             85.      In addition, World Market sells a variety of deceptive coffee products from Hawaiian
15
     Isles, such as those shown above in paragraph 73, all of which mislead the consumer into believing
16
17   that the products contain a significant amount of Kona coffee beans when they actually contain little

18   or no Kona.
19
             86.      While consumers would reasonably believe that the coffee in package WM-1
20
     predominantly consisted of Kona beans, the lab tests tell a different story. On the below scatter plot
21
22   showing the strontium-to-zinc ratio and the barium-to-nickel ratio, these accused products (marked by

23   red diamonds) are well outside the range of authentic Kona. In other words, World Market’s
24   designation of Kona as the origin of the coffee in these products is false.
25
26
27


                                                                                   KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 38                                           701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                        Seattle, Washington 98104
                                                                                           Main: (206) 223 1313
                                                                                            Fax: (206) 682 7100
                   Case
                    Case2:19-cv-00290-RSL
                         2:19-cv-00290-RSL Document
                                            Document268-1 Filed04/30/20
                                                     269 Filed  04/29/20 Page
                                                                          Page48
                                                                               44ofof75
                                                                                      71




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
                                                 Figure WM-A
14
15           87.      The below scatter plot showing the cobalt-to-zinc ratio and the manganese-to-nickel

16   ratio reinforces the same conclusion. These accused products (marked by red diamonds) are well
17   outside the range of authentic Kona. In other words, World Market’s designation of Kona as the origin
18
     of the coffee in these products is false.
19
20
21
22
23
24
25
26
27


                                                                               KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 39                                      701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                   Seattle, Washington 98104
                                                                                      Main: (206) 223 1313
                                                                                       Fax: (206) 682 7100
                   Case
                    Case2:19-cv-00290-RSL
                         2:19-cv-00290-RSL Document
                                            Document268-1 Filed04/30/20
                                                     269 Filed  04/29/20 Page
                                                                          Page49
                                                                               45ofof75
                                                                                      71




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                                             Figure WM-B

14
15           91.      In fact, these bags contain very little Kona coffee, if any. As an indicator of how little

16   Kona coffee is actually in the package, note that authentic Kona has an average of no more than forty
17   times (40x) as much manganese as nickel. In contrast, World Market samples range as high as one
18
     hundred forty times (140x) as much manganese as nickel. This evidence, and similar evidence from
19
     many other ratios, leads to the conclusion that there is very little Kona in this bag.
20
21           92.      Even a consumer understanding the coffee in the package shown in WM-1 to be a blend

22   of Kona and other coffees (a conclusion that very few consumers would draw based on this particular
23
     packaging) would expect the package to contain a meaningful percentage of Kona beans. Given the
24
     deviation in the concentration ratios, though, it is implausible that this package meets those consumer
25
     expectations.
26
27


                                                                                   KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 40                                          701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                       Seattle, Washington 98104
                                                                                          Main: (206) 223 1313
                                                                                           Fax: (206) 682 7100
                   Case
                    Case2:19-cv-00290-RSL
                         2:19-cv-00290-RSL Document
                                            Document268-1 Filed04/30/20
                                                     269 Filed  04/29/20 Page
                                                                          Page50
                                                                               46ofof75
                                                                                      71




 1           93.      BOYER’S. Boyer’s falsely designates the geographic origin of its “Kona” coffee
 2   products with the prominent placement of KONA on the front of the packaging. For example, Boyer’s
 3
     sells at least two different “Kona” coffee products. One is labeled “Café Kona” and the other is labeled
 4
     “Kona Blend.” The Boyer’s packaging is intended to mislead the consumer into believing the that the
 5
 6   product contains a significant amount of Kona coffee beans, when the product actually contains little

 7   to no Kona coffee. The deceptive product names are intended to trade off the reputation and goodwill
 8
     of the Kona name. They deliberately mislead the consumer into believing that Boyer’s coffee products
 9
     contain significant amounts of premium Kona coffee beans in order to justify the high price Boyer’s
10
11   charges for what is actually ordinary commodity coffee. By using the term “Kona” to describe its

12   products, Boyer’s is falsely designating the geographic origin of the product, creating confusion
13   around the geographic origin, and damaging the geographic designation itself. Boyer’s use of the term
14
     “Kona” in the context of extolling the virtues of Colorado roasting undermines the meaning of the
15
     term, damaging its value to the farmers of authentic Kona in the Kona District.
16
17           94.      Below are representative images of Boyer’s deceptive “Kona” coffee products.

18
19
20
21
22
23
24
25
26
27


                                                                                 KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 41                                        701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                     Seattle, Washington 98104
                                                                                        Main: (206) 223 1313
                                                                                         Fax: (206) 682 7100
                   Case
                    Case2:19-cv-00290-RSL
                         2:19-cv-00290-RSL Document
                                            Document268-1 Filed04/30/20
                                                     269 Filed  04/29/20 Page
                                                                          Page51
                                                                               47ofof75
                                                                                      71




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15                              Figure BC-1                                          Figure BC-22

16
17
             95.      While the packages say Kona, the lab tests tell a different story. On the below scatter
18
     plot showing the strontium-to-zinc ratio and the barium-to-nickel ratio, these accused products
19
20   (marked by red diamonds) are well outside the range of authentic Kona. In other words, Boyer’s

21   designation of Kona as the origin of the coffee in these products is false.
22
23
24
25
26
     2
       Boyer’s uses several variations of its packaging, but the differences are immaterial. Plaintiffs have archive
27   photographs of each package actually tested.


                                                                                            KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 42                                                   701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                                Seattle, Washington 98104
                                                                                                   Main: (206) 223 1313
                                                                                                    Fax: (206) 682 7100
                   Case
                    Case2:19-cv-00290-RSL
                         2:19-cv-00290-RSL Document
                                            Document268-1 Filed04/30/20
                                                     269 Filed  04/29/20 Page
                                                                          Page52
                                                                               48ofof75
                                                                                      71




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
                                                 Figure BC-A
14
15           96.      The below scatter plot showing the cobalt-to-zinc ratio and the manganese-to-nickel

16   ratio reinforces the same conclusion. These accused products (marked by red diamonds) are well
17   outside the range of authentic Kona. In other words, Boyer’s designation of Kona as the origin of the
18
     coffee in these products is false.
19
20
21
22
23
24
25
26
27


                                                                               KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 43                                      701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                   Seattle, Washington 98104
                                                                                      Main: (206) 223 1313
                                                                                       Fax: (206) 682 7100
                   Case
                    Case2:19-cv-00290-RSL
                         2:19-cv-00290-RSL Document
                                            Document268-1 Filed04/30/20
                                                     269 Filed  04/29/20 Page
                                                                          Page53
                                                                               49ofof75
                                                                                      71




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                                              Figure BC-B

14
15           97.      In fact, these bags contain very little Kona coffee, if any. As an indicator of how little

16   Kona coffee is actually in the package, note that authentic Kona has an average of no more than forty
17   times (40x) as much manganese as nickel. In contrast, Boyer’s samples range as high as one hundred
18
     ten times (110x) as much manganese as nickel. This evidence, and similar evidence from many other
19
     ratios, leads to the conclusion that there is very little Kona in this bag.
20
21           98.      Even a consumer understanding the coffee in the packages shown in BC-1 and BC-2

22   to be a blend of Kona and other coffees (a conclusion that very few consumers would draw based on
23
     this particular packaging) would expect the package to contain a meaningful percentage of Kona
24
     beans. Given the deviation in the concentration ratios, though, it is implausible that this package meets
25
     those consumer expectations.
26
27


                                                                                   KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 44                                           701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                        Seattle, Washington 98104
                                                                                           Main: (206) 223 1313
                                                                                            Fax: (206) 682 7100
                   Case
                    Case2:19-cv-00290-RSL
                         2:19-cv-00290-RSL Document
                                            Document268-1 Filed04/30/20
                                                     269 Filed  04/29/20 Page
                                                                          Page54
                                                                               50ofof75
                                                                                      71




 1           99.      L&K COFFEE CO. LLC (MAGNUM EXOTICS).                   L&K falsely designates the
 2   geographic origin of its “Kona” coffee products with the prominent placement of KONA on the front
 3
     of the packaging. With its marketing and packaging, L&K uses deceptive taglines and slogans such
 4
     as “Certified,” “Kona High Mountain Coffee” and “100% High MT. Arabica Coffee.” On its online
 5
 6   store, L&K describes its “Kona” coffee product as “Grown high in the mountains of Hawaii, this

 7   blended coffee has the perfect balance of light taste, full body and moderate acidity.” The deceptive
 8
     marketing is designed to mislead consumers into believing that L&K’s Magnum Exotics “Kona”
 9
     products contain coffee from the Kona District, when the coffee products actually do not contain a
10
11   significant amount of Kona coffee, if any. L&K also designs its Magnum Exotics product packaging

12   with imagery and text intended to mislead the consumer into believing that the coffee product contains
13   coffee beans predominantly, if not exclusively, grown in Hawaii, and specifically in the Kona region.
14
     The deceptive imagery utilized by L&K includes illustrations of beaches, humming birds, hibiscus
15
     flowers, toucan birds, and tropical islands. The deceptive marketing, product names, and package
16
17   designs are all intended to trade off the reputation and goodwill of the Kona name. They deliberately

18   mislead the consumer into believing that L&K’s Magnum Exotics coffee products contain significant
19
     amounts of premium Kona coffee beans in order to justify the high price L&K charges for what is
20
     actually ordinary commodity coffee.
21
22           100.     Below is a representative image of L&K’s deceptive “Kona” coffee products.

23
24
25
26
27


                                                                               KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 45                                      701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                   Seattle, Washington 98104
                                                                                      Main: (206) 223 1313
                                                                                       Fax: (206) 682 7100
                  Case
                   Case2:19-cv-00290-RSL
                        2:19-cv-00290-RSL Document
                                           Document268-1 Filed04/30/20
                                                    269 Filed  04/29/20 Page
                                                                         Page55
                                                                              51ofof75
                                                                                     71




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
                                                  Figure ME-1
14
             101.     While consumers would reasonably believe that the coffee contained in the package
15
     shown in Figure ME-1 originated from Kona, the lab tests tell a different story. On the below scatter
16
17   plot showing the strontium-to-zinc ratio and the barium-to-nickel ratio, these accused products
18   (marked by red diamonds) are well outside the range of authentic Kona. In other words, L&K’s
19
     designation of Kona as the origin of the coffee in these products is false.
20
21
22
23
24
25
26
27


                                                                                   KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 46                                           701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                        Seattle, Washington 98104
                                                                                           Main: (206) 223 1313
                                                                                            Fax: (206) 682 7100
                  Case
                   Case2:19-cv-00290-RSL
                        2:19-cv-00290-RSL Document
                                           Document268-1 Filed04/30/20
                                                    269 Filed  04/29/20 Page
                                                                         Page56
                                                                              52ofof75
                                                                                     71




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                                            Figure ME-A

14           102.     The below scatter plot showing the cobalt-to-zinc ratio and the manganese-to-nickel
15
     ratio reinforces the same conclusion. These accused products (marked by red diamonds) are well
16
     outside the range of authentic Kona. In other words, L&K’s designation of Kona as the origin of the
17
     coffee in these products is false.
18
19
20
21
22
23
24
25
26
27


                                                                               KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 47                                      701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                   Seattle, Washington 98104
                                                                                      Main: (206) 223 1313
                                                                                       Fax: (206) 682 7100
                  Case
                   Case2:19-cv-00290-RSL
                        2:19-cv-00290-RSL Document
                                           Document268-1 Filed04/30/20
                                                    269 Filed  04/29/20 Page
                                                                         Page57
                                                                              53ofof75
                                                                                     71




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                                                Figure ME-B

14           103.     In fact, these bags contain very little Kona coffee, if any. As an indicator, note that
15   authentic Kona has an average of less than forty times (40x) as much manganese as nickel. In contrast,
16
     Magnum Exotics samples range as high as one hundred forty-five times (145x) as much manganese
17
     as nickel. This evidence, and similar evidence from many other ratios, leads to the conclusion that
18
19   there is very little Kona in L&K’s Magnum Exotics coffee products.

20           104.     Even a consumer understanding the coffee in the package shown in ME-1 to be a blend
21
     of Kona and other coffees (a conclusion that very few consumers would draw based on this particular
22
     packaging) would expect the package to contain a meaningful percentage of Kona beans. Given the
23
     deviation in the concentration ratios, though, it is implausible that this package meets those consumer
24
25   expectations.

26           105.     COPPER MOON COFFEE. Copper Moon falsely designates the geographic origin of
27
     its “Kona” coffee products with the prominent placement of KONA on the front of the packaging. In

                                                                                 KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 48                                        701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                     Seattle, Washington 98104
                                                                                        Main: (206) 223 1313
                                                                                         Fax: (206) 682 7100
                  Case
                   Case2:19-cv-00290-RSL
                        2:19-cv-00290-RSL Document
                                           Document268-1 Filed04/30/20
                                                    269 Filed  04/29/20 Page
                                                                         Page58
                                                                              54ofof75
                                                                                     71




 1   addition, Copper Moon uses deceptive names for its products intended to mislead consumers into
 2   believing that the coffee products contain a significant amount of Kona coffee. The deceptive product
 3
     names include “Kona 100% Arabica Premium Blend,” and “Kona Premium Blend.” On its website,
 4
     Copper Moon identifies the sources of the beans used in their coffee products, which include
 5
 6   Nicaragua, Rwanda, Peru, and Ethiopia. Noticeably absent is any description for the source of the

 7   Kona coffee that they purportedly use in their Kona coffee products. Copper Moon also designs its
 8
     product packaging with imagery and text intended to mislead the consumer into believing that the
 9
     product labeled “Kona” contains coffee beans predominantly, if not exclusively, grown in the Kona
10
11   District. For example, Copper Moon’s “Kona” products prominently feature a postage stamp of the

12   iconic plumeria flower, used in Hawaiian lei, to mislead consumers into believing that the origin of
13   the coffee product is Kona, Hawaii. The deceptive marketing, product names, and package designs
14
     are all intended to trade off the reputation and goodwill of the Kona name. They deliberately mislead
15
     the consumer into believing that Copper Moon coffee products contain significant amounts of
16
17   premium Kona coffee beans in order to justify the high price Copper Moon charges for ordinary

18   commodity coffee beans.
19
             106.     Below are representative images of Copper Moon’s deceptive “Kona” coffee products.
20
21
22
23
24
25
26
27


                                                                               KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 49                                      701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                   Seattle, Washington 98104
                                                                                      Main: (206) 223 1313
                                                                                       Fax: (206) 682 7100
                  Case
                   Case2:19-cv-00290-RSL
                        2:19-cv-00290-RSL Document
                                           Document268-1 Filed04/30/20
                                                    269 Filed  04/29/20 Page
                                                                         Page59
                                                                              55ofof75
                                                                                     71




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
                                                 Figure CM-1
13
             107.     Copper Moon follows the term “Kona” with the percentage “100%,” which alone
14
15   reinforces the impression that the coffee is unadulterated Kona. The misleading placement of “100%”

16   near the term “Kona” is a deceptive practice employed by Copper Moon and other defendants to
17
     mislead consumers into believing that the product contains 100% Kona coffee.
18
             108.     Copper Moon also labels its product as “100% Arabica,” which is a deception that is
19
20   common across many defendants. Like over 75% of the world’s coffee production, Kona is a kind of

21   Arabica coffee bean. The term “Kona” followed by the phrase “100% Arabica” is therefore consistent
22   with the bag containing pure Kona coffee. And it is not consistent with the bag containing non-Kona
23
     Arabica coffees. Imagine, for example, that the package had said “Kona — 100% Coffee.” That
24
     marketing line would be just as true for real Kona, and just as meaningless, as the “100% Arabica”
25
26   line. And that language would never be interpreted as allowing the substitution of commodity coffee,

27   since it “discloses” that it contains 100% coffee. Similarly, labeling a product with the phrase


                                                                              KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 50                                      701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                   Seattle, Washington 98104
                                                                                      Main: (206) 223 1313
                                                                                       Fax: (206) 682 7100
                  Case
                   Case2:19-cv-00290-RSL
                        2:19-cv-00290-RSL Document
                                           Document268-1 Filed04/30/20
                                                    269 Filed  04/29/20 Page
                                                                         Page60
                                                                              56ofof75
                                                                                     71




 1   “100% Arabica” does not allow a defendant to substitute cheaper Arabica beans for Kona beans, while
 2   misleading consumers to believe that the product contains 100% Kona coffee.
 3
             109.     But while consumers would reasonably believe that the package in Figures CM-1
 4
     contains 100% Kona coffee, the lab tests tell a different story. On the below scatter plot showing the
 5
 6   strontium-to-zinc ratio and the barium-to-nickel ratio, these accused products (marked by red

 7   diamonds) are well outside the range of authentic Kona. In other words, Copper Moon’s designation
 8
     of Kona as the origin of the coffee in its products is false.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22                                                 Figure CM-A
23
             110.     The below scatter plot showing the cobalt-to-zinc ratio and the manganese-to-nickel
24
     ratio reinforces the same conclusion. These accused products (marked by red diamonds) are well
25
     outside the range of authentic Kona. In other words, Copper Moon’s designation of Kona as the origin
26
27   of the coffee in its products is false.


                                                                               KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 51                                      701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                   Seattle, Washington 98104
                                                                                      Main: (206) 223 1313
                                                                                       Fax: (206) 682 7100
                  Case
                   Case2:19-cv-00290-RSL
                        2:19-cv-00290-RSL Document
                                           Document268-1 Filed04/30/20
                                                    269 Filed  04/29/20 Page
                                                                         Page61
                                                                              57ofof75
                                                                                     71




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
                                                  Figure CM-B
14
15           111.     In fact, these bags contain very little Kona coffee, if any. As an indicator, note that

16   authentic Kona has an average of less than eight times (8x) as much barium as nickel. In contrast, a
17   Cooper Moon sample has over thirty times (30x) as much barium as nickel. This evidence, and similar
18
     evidence from many other ratios, leads to the conclusion that there is very little Kona in this bag.
19
             112.     Even a consumer understanding the coffee in the package shown in CB-1 to be a blend
20
21   of Kona and other coffees (a conclusion that very few consumers would draw based on this particular

22   packaging) would expect the package to contain a meaningful percentage of Kona beans. Given the
23
     deviation in the concentration ratios, though, it is implausible that this package meets those consumer
24
     expectations.
25
             113.     CAMERON’S. Cameron’s falsely designates the geographic origin of its “Kona” coffee
26
27   products with the prominent placement of KONA on its packaging. Cameron’s also describes its


                                                                                 KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 52                                        701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                     Seattle, Washington 98104
                                                                                        Main: (206) 223 1313
                                                                                         Fax: (206) 682 7100
                  Case
                   Case2:19-cv-00290-RSL
                        2:19-cv-00290-RSL Document
                                           Document268-1 Filed04/30/20
                                                    269 Filed  04/29/20 Page
                                                                         Page62
                                                                              58ofof75
                                                                                     71




 1   “Kona” coffee products as “premium,” when the coffee beans in the product are not “premium” beans
 2   from Kona but are instead merely commodity coffee beans from other regions of the world. To further
 3
     deceive consumers as to the origin of the coffee beans in their “Kona” coffee products, Cameron’s
 4
     packaging features a tropical flower to further the association between Hawaii and the Cameron’s
 5
 6   product in the mind of the consumer. Cameron’s false designation of Kona as the origin of the coffee

 7   is intended to trade off the reputation and goodwill of the Kona name. They deliberately mislead the
 8
     consumer into believing that Cameron’s coffee products contain premium Kona coffee beans in order
 9
     to justify the high price Cameron’s charges for ordinary commodity coffee beans.
10
11           114.     Below are representative images of the deceptive packaging used by Cameron’s for its

12   “Kona” coffee products.
13
14
15
16
17
18
19
20
21
22
                                  Figure CC-1                   Figure CC-2
23
             115.     But while consumers could reasonably believe that the packages in Figures CC-1 and
24
25   CC-2 contain nothing but Kona coffee, the lab tests tell a different story. On the below scatter plot

26   showing the strontium-to-zinc ratio and the barium-to-nickel ratio, these accused products (marked by
27


                                                                               KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 53                                      701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                   Seattle, Washington 98104
                                                                                      Main: (206) 223 1313
                                                                                       Fax: (206) 682 7100
                  Case
                   Case2:19-cv-00290-RSL
                        2:19-cv-00290-RSL Document
                                           Document268-1 Filed04/30/20
                                                    269 Filed  04/29/20 Page
                                                                         Page63
                                                                              59ofof75
                                                                                     71




 1   red diamonds) are well outside the range of authentic Kona. In other words, Cameron’s designation
 2   of Kona as the origin of the coffee in its products is false.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16                                                 Figure CC-A
17           116.     The below scatter plot showing the cobalt-to-zinc ratio and the manganese-to-nickel
18
     ratio reinforces the same conclusion. These accused products (marked by red diamonds) are well
19
     outside the range of authentic Kona. In other words, Cameron’s designation of Kona as the origin of
20
21   the coffee in its products is false.

22
23
24
25
26
27


                                                                               KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 54                                      701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                   Seattle, Washington 98104
                                                                                      Main: (206) 223 1313
                                                                                       Fax: (206) 682 7100
                  Case
                   Case2:19-cv-00290-RSL
                        2:19-cv-00290-RSL Document
                                           Document268-1 Filed04/30/20
                                                    269 Filed  04/29/20 Page
                                                                         Page64
                                                                              60ofof75
                                                                                     71




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
                                                 Figure CC-B
14
15           117.     Even a consumer understanding the coffee in the package shown in CC-1 to be a blend

16   of Kona and other coffees (a conclusion that very few consumers would draw based on this particular
17   packaging) would expect the package to contain a meaningful percentage of Kona beans. Given the
18
     deviation in the concentration ratios, though, it is implausible that this package meets those consumer
19
     expectations.
20
21           118.     THE KROGER CO. With its private-label “Kivu,” Kroger falsely designates the

22   geographic origin of its “Kona” coffee products with the prominent placement of KONA on the label
23
     of both its pre-packaged products and its self-serve dispensers. In addition, Kroger sells coffee
24
     products from Hawaiian GoldGold Defendants, which also falsely designates Kona as the geographic
25
     origin. Kroger designs its product packaging with imagery intended to mislead the consumer into
26
27   believing that the coffee product contains coffee beans grown in the Kona District. The deceptive


                                                                                KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 55                                       701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                    Seattle, Washington 98104
                                                                                       Main: (206) 223 1313
                                                                                        Fax: (206) 682 7100
                  Case
                   Case2:19-cv-00290-RSL
                        2:19-cv-00290-RSL Document
                                           Document268-1 Filed04/30/20
                                                    269 Filed  04/29/20 Page
                                                                         Page65
                                                                              61ofof75
                                                                                     71




 1   packaging prominently features the word KONA with images of hibiscus flowers and tropical islands.
 2   The self-serve dispensary for the Kivu coffee describes the product as “premium coffee … grown on
 3
     the steep slopes of the Kona region of Hawaii.” These statements are intended to mislead consumers
 4
     into believing that the Kona coffee sold under the Kivu label is cultivated in the Kona region, when in
 5
 6   fact the product is mostly commodity coffee beans grown in other parts of the world. The deceptive

 7   package design featuring the false designation of Kona as the origin of the coffee is intended to trade
 8
     off the reputation and goodwill of the Kona name. They deliberately mislead the consumer into
 9
     believing that Kroger’s coffee products contain nothing but premium Kona coffee beans in order to
10
11   justify the high price Kroger charges for ordinary commodity coffee beans.

12           119.     Below is a sample image of the deceptive packaging used by Kroger for its private-label
13   “Kona” coffee product at its self-serve dispensers found in its retail stores.
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                               Figure Kroger-1


                                                                                  KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 56                                         701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                      Seattle, Washington 98104
                                                                                         Main: (206) 223 1313
                                                                                          Fax: (206) 682 7100
                  Case
                   Case2:19-cv-00290-RSL
                        2:19-cv-00290-RSL Document
                                           Document268-1 Filed04/30/20
                                                    269 Filed  04/29/20 Page
                                                                         Page66
                                                                              62ofof75
                                                                                     71




 1           120.     But while consumers could reasonably believe that the package in Figure Kroger-1
 2   contains nothing but Kona coffee, the lab tests tell a different story. On the below scatter plot showing
 3
     the strontium-to-zinc ratio and the barium-to-nickel ratio, these accused products (marked by red
 4
     diamonds) are well outside the range of authentic Kona. In other words, Kroger’s designation of Kona
 5
 6   as the origin of the coffee in its Kivu products is false.

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
                                                 Figure Kroger-A
20
21           121.     The below scatter plot showing the cobalt-to-zinc ratio and the manganese-to-nickel

22   ratio reinforces the same conclusion. These accused Kroger Kivu products (marked by red diamonds)
23
     are well outside the range of authentic Kona. In other words, Kroger’s designation of Kona as the
24
     origin of the coffee in its Kivu products is false.
25
26
27


                                                                                 KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 57                                         701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                      Seattle, Washington 98104
                                                                                         Main: (206) 223 1313
                                                                                          Fax: (206) 682 7100
                  Case
                   Case2:19-cv-00290-RSL
                        2:19-cv-00290-RSL Document
                                           Document268-1 Filed04/30/20
                                                    269 Filed  04/29/20 Page
                                                                         Page67
                                                                              63ofof75
                                                                                     71




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
                                                Figure Kroger-B
14
15           122.     In fact, these bags contain very little Kona coffee, if any. As an indicator, note that

16   authentic Kona has less strontium than zinc. (See Figure Kroger-A.) In contrast, Kivu samples have
17   between four times (4x) and six times (6x) as much strontium as zinc. This evidence, and similar
18
     evidence from many other ratios, leads to the conclusion that there is very little Kona in this bag.
19
             123.     Even a consumer understanding the coffee in the package shown in Kroger-1 to be a
20
21   blend of Kona and other coffees (a conclusion that very few consumers would draw based on this

22   particular packaging) would expect the package to contain a meaningful percentage of Kona beans.
23
     Given the deviation in the concentration ratios, though, it is implausible that this package meets those
24
     consumer expectations.
25
             124.     AMAZON.COM. Through its online store at www.amazon.com, Amazon sells a variety
26
27   of deceptive coffee products, including but not limited to the following: MCC, Hawaiian Isles, Hawaii


                                                                                 KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 58                                        701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                     Seattle, Washington 98104
                                                                                        Main: (206) 223 1313
                                                                                         Fax: (206) 682 7100
                  Case
                   Case2:19-cv-00290-RSL
                        2:19-cv-00290-RSL Document
                                           Document268-1 Filed04/30/20
                                                    269 Filed  04/29/20 Page
                                                                         Page68
                                                                              64ofof75
                                                                                     71




 1   GoldGold Coffee Products, Mulvadi, Cameron’s, Copper Moon, Hazz, and Magnum Exotics. Each
 2   of these brands offers products through Amazon that falsely designate KONA as the origin of the
 3
     coffee beans. And Amazon wrongfully profits on each sale.
 4
             125.     WALMART. Walmart sells a variety of deceptive coffee products, including but not
 5
 6   limited to the following: MCC, Copper Moon, Cameron’s, Hawaiian GoldGold Coffee Products,

 7   Boyer’s, Hawaiian Isles, and Mulvadi. Walmart wrongfully profits on each sale.
 8
             126.     COSTCO. Costco sells a variety of deceptive coffee products, including but not limited
 9
     to Magnum Exotics and Gold Coffee Products. Costco wrongfully profits on each sale.
10
11           127.     BED BATH & BEYOND. Bed Bath sells a variety of deceptive coffee products,

12   including but not limited to Copper Moon. Bed Bath wrongfully profits on each sale.
13           128.     ALBERTSONS & SAFEWAY. Albertsons and Safeway generally offer for sale the same
14
     coffee products featuring Kona on the label. They both sell a variety of deceptive coffee products,
15
     including but not limited to Hawaiian Isles. Safeway also sells deceptive coffee products from
16
17   Cameron’s. Albertsons and Safeway wrongfully profit on each sale.

18           129.     MNS LTD. (“ABC”). ABC sells a variety of deceptive coffee products, including but
19
     not limited to the following: Mulvadi, MCC and Hawaiian Isles. ABC wrongfully profits on each
20
     sale.
21
22           130.     TJX. Through its retail stores branded T.J. Maxx, TJX sells a variety of deceptive

23   coffee products, including but not limited to the following: Hawaiian GoldGold Coffee Products,
24   Magnum Exotics, and Kona Roasting Co. TJX wrongfully profits on each sale.
25
             131.     MARSHALLS OF MA. Through its retail stores branded Marshalls, Marshalls of MA
26
     sells a variety of deceptive coffee products, including but not limited to the following: Hawaiian
27


                                                                                 KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 59                                        701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                     Seattle, Washington 98104
                                                                                        Main: (206) 223 1313
                                                                                         Fax: (206) 682 7100
                  Case
                   Case2:19-cv-00290-RSL
                        2:19-cv-00290-RSL Document
                                           Document268-1 Filed04/30/20
                                                    269 Filed  04/29/20 Page
                                                                         Page69
                                                                              65ofof75
                                                                                     71




 1   GoldGold Coffee Products, Magnum Exotics, and Kona Roasting Co. Marshalls of MA wrongfully
 2   profits on each sale.
 3
             132.     SPROUTS. Sprouts sells a variety of deceptive coffee products, including but not
 4
     limited to Cameron’s. Sprouts wrongfully profits on each sale.
 5
 6                               CAUSE OF ACTION
                FALSE DESIGNATION OF ORIGIN, FALSE ADVERTISING, AND
 7                  UNFAIR COMPETITION UNDER LANHAM ACT §43(a)
                                 (15 U.S.C. §1125(a))
 8
 9           133.     Plaintiffs hereby incorporate by reference the allegations of the foregoing paragraphs
10   as though fully set forth herein.
11
             134.     Section 43(a) of the Lanham Act provides in pertinent part: “Any person, who, on or
12
     in connection with any goods or services, or any container of goods, uses in commerce any word, term,
13
14   name, symbol, or device, or any combination thereof, or any false designation of origin, false or

15   misleading description of fact, or false or misleading representation of fact, which ... (A) is likely to
16   cause confusion, or to cause mistake, or to deceive as to the affiliation, connection, or association of
17
     such person with another person, or as to the origin, sponsorship, or approval of his or her goods,
18
     services, or commercial activities by another person, or (B) in commercial advertising or promotion,
19
20   misrepresents the nature, characteristics, qualities, or geographic origin of his or her or another

21   person’s goods, services, or commercial activities, shall be liable in a civil action by any person who
22
     believes that he or she is or is likely to be damaged by such act.” 15 U.S.C. §1125(a)(1)(A)&(B).
23
             135.     Plaintiffs and the Class, comprised entirely of farmers of authentic Kona coffee, have
24
25   a reasonable and genuine interest to be protected against the Defendants’ false designation of origin

26   and sale of coffee products fraudulently labeled as Kona.
27


                                                                                 KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 60                                         701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                      Seattle, Washington 98104
                                                                                         Main: (206) 223 1313
                                                                                          Fax: (206) 682 7100
                  Case
                   Case2:19-cv-00290-RSL
                        2:19-cv-00290-RSL Document
                                           Document268-1 Filed04/30/20
                                                    269 Filed  04/29/20 Page
                                                                         Page70
                                                                              66ofof75
                                                                                     71




 1           136.     In violation of Section 43(a) of the Lanham Act, 15 U.S.C. §1125(a)(1), Defendants
 2   have used, continue to use and/or profit from the use of the Kona name as a false designation of origin.
 3
             137.     In violation of Section 43(a) of the Lanham Act, 15 U.S.C. §1125(a)(1)(A),
 4
     Defendants’ false designation of origin for the coffee products they manufacture, distribute and/or sell
 5
 6   in commerce is likely to cause consumer confusion and mistaken purchases, and is likely to deceive

 7   consumers as to the origin of the coffee products manufactured, distributed and/or sold by Defendants.
 8
             138.     In violation of Section 43(a) of the Lanham Act, 15 U.S.C. §1125(a)(1)(B), Defendants
 9
     have used in commerce descriptions that falsely and/or misleadingly designate Kona as the origin of
10
11   the coffee products, when most of the coffee beans contained in the coffee products were sourced from

12   other regions of the world.
13           139.     By marketing and selling coffee products that falsely designate Kona as the origin of
14
     coffee beans that are of inferior quality, Defendants are damaging the reputation and goodwill of the
15
     Kona name, as well as the market value of authentic Kona coffee, to the detriment of Plaintiffs and
16
17   the Class.

18           140.     Plaintiffs and the Class are comprised of farmers of authentic Kona coffee who have
19
     been and continue to be damaged by Defendants’ violations of the Lanham Act, and are therefore
20
     entitled to equitable relief, including a permanent injunction, and damages in an amount to be proven
21
22   at trial. As a component of damages to be awarded, Plaintiffs and the Class request a substantial award

23   to finance a national corrective advertising campaign to help remedy the harm that Defendants have
24   caused to the goodwill and reputation of the Kona name.
25
             141.     Because Defendants are sophisticated participants in the coffee industry, with
26
     designated coffee buyers and designated coffee product managers, they have full knowledge of exactly
27


                                                                                 KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 61                                        701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                     Seattle, Washington 98104
                                                                                        Main: (206) 223 1313
                                                                                         Fax: (206) 682 7100
                  Case
                   Case2:19-cv-00290-RSL
                        2:19-cv-00290-RSL Document
                                           Document268-1 Filed04/30/20
                                                    269 Filed  04/29/20 Page
                                                                         Page71
                                                                              67ofof75
                                                                                     71




 1   what they are buying and what they are selling. Given the egregious nature of the Defendants’ false
 2   designation of Kona as the source of their commodity coffee beans, Plaintiffs and the Class seek an
 3
     award of three times actual damages.
 4
              142.    Pursuant to 15 U.S.C. §1117(a), Plaintiffs and the Class are entitled to recover
 5
 6   Defendants’ profits earned through the sale of various coffee products that falsely designate Kona as

 7   the origin of the coffee beans.
 8
              143.    As a direct and proximate result of their wrongful conduct as alleged above, Defendants
 9
     have caused, and will continue to cause, immediate and irreparable injury to Plaintiffs and the Class,
10
11   and to their business, reputation, and goodwill, for which there is no adequate remedy at law. As such,

12   Plaintiffs and the Class are entitled to an injunction under 15 U.S.C. §1116 permanently restraining
13   Defendants, both individually and collectively, from using the name “Kona” in their labels, packaging,
14
     promotions, marketing, or advertising of any Kona product that they roast, manufacture, package, or
15
     label.
16
17            144.    Pursuant to 15 U.S.C.§ 1117, Plaintiffs and the Class seek to recover the cost of this

18   action, and, because this case qualifies as exceptional, their reasonable attorneys’ fees.
19
              145.    Plaintiffs and the Class seek to hold Defendants jointly and severally liable for the lost
20
     profits of Plaintiffs and the Class and for corrective advertising necessary to restore the reputation and
21
22   goodwill of the Kona name.

23                                     IX.   PRAYER FOR RELIEF
24            WHEREFORE, Plaintiffs request entry of judgment in their favor and against Defendants and
25
     other relief as follows:
26
27


                                                                                   KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 62                                          701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                       Seattle, Washington 98104
                                                                                          Main: (206) 223 1313
                                                                                           Fax: (206) 682 7100
                  Case
                   Case2:19-cv-00290-RSL
                        2:19-cv-00290-RSL Document
                                           Document268-1 Filed04/30/20
                                                    269 Filed  04/29/20 Page
                                                                         Page72
                                                                              68ofof75
                                                                                     71




 1           146.     Defendants and its agents, officers, employees, representatives, successors, assigns,
 2   attorneys and all other persons acting for, with, by and through, or under authority from the
 3
     Defendants, and each of them, be permanently enjoined from using the term “Kona” in describing,
 4
     labeling, or packaging Defendants’ own coffee products, or advertising, promoting, marketing or
 5
 6   selling the same.

 7           147.     Defendants be adjudged to have violated 15 U.S.C. § 1125(a) by falsely designating
 8
     their coffee products as originating from Kona, when in fact such goods contain no significant amount
 9
     of Kona coffee beans, if any.
10
11           148.     Pursuant to 15 U.S.C. §1117, that Defendants be held jointly and severally liable for

12   all damages suffered by Plaintiffs and the Class resulting from the acts alleged herein.
13           149.     That as a result of Defendants’ deliberate, willful, and intentional conduct in violation
14
     of 15 U.S.C. § 1125(a), such damages be trebled.
15
             150.     Pursuant to 15 U.S.C. §1117, that Defendants be compelled to account for, and to
16
17   disgorge, any and all of the profits derived by Defendants through illegal acts complained of herein.

18           151.     For an award of funds sufficient to carry out a national corrective advertising campaign
19
     to mitigate the reputational harm Defendants’ wrongful conduct has caused, for which the Defendants
20
     shall be held jointly and severally liable.
21
22           152.     That Defendants be ordered, pursuant to 15 U.S.C. §1118, to deliver up for destruction

23   all containers, labels, signs, prints, packages, wrappers, receptacles, advertising, promotional material,
24   and products, or the like in possession, custody or under the control of Defendants that are determined
25
     to violate Section 43 of the Lanham Act.
26
27


                                                                                   KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 63                                          701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                       Seattle, Washington 98104
                                                                                          Main: (206) 223 1313
                                                                                           Fax: (206) 682 7100
                  Case
                   Case2:19-cv-00290-RSL
                        2:19-cv-00290-RSL Document
                                           Document268-1 Filed04/30/20
                                                    269 Filed  04/29/20 Page
                                                                         Page73
                                                                              69ofof75
                                                                                     71




 1           153.     That the Court declare this to be an exceptional case and award full costs and reasonable
 2   attorneys’ fees pursuant to 15 U.S.C. §1117.
 3
             154.     That the Court grant prejudgment and post-judgment interest.
 4
             155.     That the Court grant any other remedy to which Plaintiffs and the Class may be entitled
 5
 6   as provided by law or equity.

 7           156.     For such other and further relief, including costs and attorneys’ fees, as allowed by law
 8
     and as the Court deems just and equitable.
 9
                                      DEMAND FOR JURY TRIAL
10
11           Plaintiffs respectfully demand a trial by jury on all claims and issues so triable.

12
             DATED this __ day of April 2020.
13
14                                                          KARR TUTTLE CAMPBELL
                                                            Attorneys for the Plaintiffs
15
16                                                          s/
                                                            Nathan T. Paine, WSBA #34487
17                                                          Mark A. Bailey, WSBA #26337
                                                            701 Fifth Avenue, Suite 3300
18
                                                            Seattle, Washington 98104
19                                                          Telephone: 206-223-1313
                                                            Facsimile: 206-682-7100
20                                                          Email: npaine@karrtuttle.com
                                                                    mbailey@karrtuttle.com
21
22                                                          s/
                                                            Paul Richard Brown, WSBA #19357
23                                                          Daniel T. Hagen, WSBA #54015
24                                                          701 Fifth Avenue, Suite 3300
                                                            Seattle, Washington 98104
25                                                          Telephone: 206-223-1313
                                                            Facsimile: 206-682-7100
26                                                          Email: pbrown@karrtuttle.com
27                                                                  dhagen@karrtuttle.com


                                                                                   KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 64                                          701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                       Seattle, Washington 98104
                                                                                          Main: (206) 223 1313
                                                                                           Fax: (206) 682 7100
                  Case
                   Case2:19-cv-00290-RSL
                        2:19-cv-00290-RSL Document
                                           Document268-1 Filed04/30/20
                                                    269 Filed  04/29/20 Page
                                                                         Page74
                                                                              70ofof75
                                                                                     71




 1                                      CERTIFICATE OF SERVICE
 2
             I, Julie Nesbitt, affirm and state that I am employed by Karr Tuttle Campbell in King
 3
     County, in the State of Washington. I am over the age of 18 and not a party to the within action.
 4
     My business address is: 701 Fifth Avenue, Suite 3300, Seattle, WA 98104. On this day, I caused
 5
     to be filed with the Court a true and correct copy of the foregoing via the Court’s electronic
 6
     filing system, which caused service of the document to all parties registered to receive
 7
     notifications through CM/ECF.
 8
             I declare under penalty of perjury under the laws of the State of Washington that the
 9
     foregoing is true and correct, to the best of my knowledge.
10
11           Dated this ___ day of April 2020, at Seattle, Washington.

12
                                                 /s/ Julie Nesbitt
13                                               Julie Nesbitt, Legal Assistant
14           I, Kay M. Sagawinia, affirm and state that I am employed by Karr Tuttle Campbell in

15   King County, in the State of Washington. I am over the age of 18 and not a party to the within

16   action. My business address is: 701 Fifth Ave., Suite 3300, Seattle, WA 98101. On this day, I

17   caused to be filed with the Court a true and correct copy of the foregoing via the Court’s

18   electronic filing system, which caused service of the document to all parties registered to

19   receive notifications through CM/ECF.
             AND VIA ELECTRONIC MAIL TO:
20
             Trenton H. Norris, (CA Bar #164781)                                                               Formatted: Line spacing: Multiple 1.61 li
21
             Arnold & Porter Kaye Scholer LLP
22
             Three Embarcadero Center, 10th Floor
23
             San Francisco, CA 94111-4024
24
             Phone: 415-471-3303
25
             Fax: 415-471-3400
26
             Email: trent.norris@arnoldporter.com
27


                                                                                 KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 65                                        701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                     Seattle, Washington 98104
                                                                                        Main: (206) 223 1313
                                                                                         Fax: (206) 682 7100
                  Case
                   Case2:19-cv-00290-RSL
                        2:19-cv-00290-RSL Document
                                           Document268-1 Filed04/30/20
                                                    269 Filed  04/29/20 Page
                                                                         Page75
                                                                              71ofof75
                                                                                     71




 1           Attorneys for Bed Bath & Beyond Inc., Copper Moon Coffee, LLC
 2
 3           I declare under penalty of perjury under the laws of the State of Washington that the          Formatted: Normal, Line spacing: Multiple 1.61 li

 4   foregoing is true and correct, to the best of my knowledge.
 5           Dated this _____ at Seattle, Washington.
 6                                                                                                          Formatted: Justified, Indent: First line: 0.5", Line spacing:
                                                                                                            Multiple 1.61 li, Tab stops: Not at 3"
 7                    /s/

 8                    Kay M. Sagawinia

 9           Legal Assistant

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27


                                                                              KARR TUTTLE CAMPBELL
     FIRST SECOND AMENDED COMPLAINT - 66                                     701 Fifth Avenue, Suite 3300
     #1311765 v1 / 72448-001                                                  Seattle, Washington 98104
                                                                                     Main: (206) 223 1313
                                                                                      Fax: (206) 682 7100
